



Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of October 16, 2018,
by and among Seelos Therapeutics, Inc., a Delaware corporation, with
headquarters located at 209 Lukes Wood Road, New Canaan, CT 06840 ("Seelos"),
Apricus Biosciences, Inc., a Nevada corporation, with headquarters located at
11975 El Camino Real, Suite 300, San Diego, CA 92130 ("Apricus"), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
"Buyer" and collectively, the "Buyers").
WHEREAS:
A.Seelos, Apricus and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule
506(b) of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the 1933 Act.
B.    Each Buyer wishes to purchase, and Seelos wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
Seelos' common stock, par value $0.00001 per share (the "Seelos Common Stock"),
set forth opposite such Buyer's name in column (3) on the Schedule of Buyers
(which aggregate amount for all Buyers together shall be 1,187,336 shares of
Seelos Common Stock and shall collectively be referred to herein as the "Initial
Common Shares"), and (ii) up to that aggregate number of shares of Seelos Common
Stock set forth opposite such Buyer's name in column (4) of the Schedule of
Buyers attached hereto (which aggregate amount for all Buyers shall be
1,187,336) (the "Additional Common Shares" and together with the Initial Common
Shares, the "Common Shares"), which shall be issued in escrow to Wilmington
Trust N.A. acting as escrow agent (the "Escrow Agent") in accordance with those
certain escrow agreements by and among each Buyer, on the one hand, and Seelos,
Apricus and the Escrow Agent on the other hand, in the form attached hereto as
Exhibit A (collectively, the "Securities Escrow Agreement") and which shall be
delivered from time to time to the Buyers pursuant to the terms and conditions
set forth in this Agreement.
C.    In addition, Apricus hereby agrees to issue to each Buyer, upon the terms
and conditions stated in this Agreement (i) warrants, in the form attached
hereto as Exhibit B-1 (the "Series A Warrants"), representing the right to
acquire up to eighty (80%) percent of that number of shares of common stock, par
value $0.001 per share (the "Apricus Common Stock"), such Buyer is entitled to
receive in exchange for the Common Shares issued pursuant to this Agreement
without giving effect to the limitations of Section 1(c)(iv) (such shares
issuable upon exercise of the Series A Warrants, collectively, the "Series A
Warrant Shares"), and (ii) warrants, in the form attached hereto as Exhibit B-2
(the "Series B Warrants" and, together with the Series A Warrants, the
"Warrants"), representing the right to acquire that number of shares of Apricus
Common Stock in accordance with its terms and conditions (such shares issuable
upon exercise of the Series B Warrants, collectively, the "Series B Warrant
Shares" and, together with the Series A Warrant Shares, the "Warrant Shares").




1

--------------------------------------------------------------------------------





Exhibit 10.1


D.    Contemporaneously with the execution and delivery of this Agreement, the
Buyers and Apricus are executing and delivering a Registration Rights Agreement,
in the form attached hereto as Exhibit C (the "Registration Rights Agreement"),
pursuant to which Apricus has agreed to provide certain registration rights with
respect to the Registrable Securities (as defined in the Registration Rights
Agreement) under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
E.    The Common Shares (and, as applicable, the Exchange Shares issued in
exchange therefor), the Warrants and the Warrant Shares collectively are
referred to herein as the "Securities".
NOW, THEREFORE, Seelos, Apricus and each Buyer hereby agree as follows:
1.    PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.
(a)    Purchase of Initial Common Shares. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 7 and 8 below, (x) Seelos shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from Seelos on the Closing Date (as defined below), the number of
Initial Common Shares as is set forth opposite such Buyer's name in column (3)
on the Schedule of Buyers and (y) Seelos shall issue in escrow in the name of
the Escrow Agent 1,187,336 shares of Seelos Common Stock (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof) issuable as Additional Common
Shares, in accordance with the terms hereof and the Securities Escrow Agreement
(the "Closing").
(b)    Closing. The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on a date mutually agreed to by Seelos, Apricus
and each Buyer after notification of satisfaction (or waiver) of the conditions
to the Closing set forth in Sections 7 and 8 below, at the offices of Schulte
Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022. The Closing may
also be undertaken remotely by electronic transfer of Closing documentation.
(c)    Issuance of Warrants and Delivery of Additional Common Shares.
(i)    Obligation to Issue Warrants. On the Warrant Closing Date (as defined
below), and for no additional consideration, Apricus shall issue to each Buyer
(x) Series A Warrants to acquire up to eighty (80%) percent of that number of
shares of Apricus Common Stock such Buyer has received or is entitled to receive
in exchange for the Common Shares pursuant to this Agreement without giving
effect to the limitations of Section 1(c)(iv) and (y) Series B Warrants to
acquire the Series B Warrant Shares in accordance with its terms and conditions
(the "Warrant Closing").








2

--------------------------------------------------------------------------------





Exhibit 10.1


(ii)    Obligation to Deliver Additional Common Shares. On the date that is
three (3) Trading Days immediately after the Warrant Closing Date and/or if
Section 1(c)(iv) prevents the delivery of Exchange Shares (as defined in Section
5(d)) issued in exchange of Additional Common Shares to a Buyer, and for no
additional consideration, promptly but in any event within five (5) Trading Days
of the delivery to Apricus of a notice by such Buyer in the form attached hereto
as Exhibit D setting forth such Buyer's election to receive all or any portion
of Exchange Shares issued in exchange of the Additional Common Shares such Buyer
is entitled to pursuant to this Section 1(c)(ii) if not for Section 1(c)(iv) (a
"Capacity Notice") (the third (3rd) Trading Day after the Warrant Closing Date
and each fifth (5th) Trading Day immediately following the delivery to Apricus
of a Capacity Notice, an "Additional Exchange Shares Delivery Date"), subject to
Section 1(c)(iv), Apricus shall, without any additional consideration, cause the
Escrow Agent to transfer from the escrow account governed by the Securities
Escrow Agreement and deliver by crediting to such Buyer's or its designee's
balance account with The Depository Trust Company ("DTC") through its Deposit /
Withdrawal At Custodian system, the Additional Common Shares (once exchanged for
the Exchange Shares as set forth herein) (as adjusted for stock splits, stock
dividends, recapitalizations, reorganizations, reclassification, combinations,
reverse stock splits or other similar events occurring after the date hereof and
including any securities, cash, rights or other property distributed with
respect to such Additional Common Shares or in exchange for such Additional
Common Shares), which such Exchange Shares issued in exchange of Additional
Common Shares shall be equal to the number (if positive) obtained by subtracting
(I) the number of Exchange Shares issued in exchange for the Initial Common
Shares purchased by such Buyer on the Closing Date (as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events occurring after the
date hereof) from (II) the quotient determined by dividing (x) the aggregate
Purchase Price paid by such Buyer on the Closing Date, by (y) eighty percent
(80%) of the sum of the Weighted Average Prices (as defined in the Warrants) of
the Apricus Common Stock on each of the first three (3) Trading Days (as defined
in the Warrants) immediately following the Closing Date (as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events during such period),
divided by three (3). On the Warrant Closing Date (as defined below), each
Investor Representative (as defined in the applicable Escrow Agreement), Seelos
and Apricus shall instruct the Escrow Agent to release to Apricus from the
applicable escrow account governed by the Securities Escrow Agreement any
Exchange Shares issued in exchange for Additional Common Shares to the extent
that the Buyer(s) affiliated with such Investor Representative is not entitled
to receive such Exchange Shares pursuant to this Section 1(c)(ii) without giving
effect to the limitations under Section 1(c)(iv).
(iii)    Mechanics of Delivery.
(1)    General. Apricus shall be responsible for all fees and expenses of its
transfer agent (the "Transfer Agent") and all fees and expenses with respect to
the delivery of Exchange Shares issued in exchange of Additional Common Shares
and transfer of such shares to each Buyer's or its designee's balance account
with DTC, if any. Apricus' obligations to cause the Transfer Agent to deliver
and transfer Exchange Shares issued in exchange of Additional Common Shares to
the Buyers in accordance with the terms and subject to the conditions hereof and
the Securities Escrow Agreement are absolute and




3

--------------------------------------------------------------------------------





Exhibit 10.1


unconditional, irrespective of any action or inaction by such Buyer to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination.
Notwithstanding anything to the contrary contained herein, in no event will any
Exchange Shares issued in exchange of Additional Common Shares be delivered with
any restrictive legends or any restrictions or limitations on resale by the
Buyers. If Apricus and/or the Transfer Agent requires any legal opinions with
respect to the delivery of any Exchange Shares issued in exchange of Additional
Common Shares without restrictive legends or the removal of any such restrictive
legends, Apricus agrees to cause at its expense its legal counsel to issue any
such legal opinions. Apricus hereby acknowledges and agrees that the holding
period of any Exchange Shares issued in exchange of Additional Common Shares
delivered hereunder for purposes of Rule 144 shall be deemed to have commenced
on the Closing Date. For purposes of this Agreement, "Person" means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.
(2)    Apricus' Failure to Timely Deliver Securities. If Apricus shall fail for
any reason or for no reason to credit such Buyer's or its designee's balance
account with DTC on the applicable Additional Exchange Shares Delivery Date for
such number of Exchange Shares issued in exchange of shares of Apricus Common
Stock to which such Buyer is entitled under Section 1(c)(ii) (a "Delivery
Failure"), then, in addition to all other remedies available to such Buyer,
Apricus shall pay in cash to such Buyer on each day after such Additional
Exchange Shares Delivery Date that Apricus shall fail to credit such Buyer's or
its designee's balance account with DTC for the number of shares of Apricus
Common Stock to which such Buyer is entitled pursuant to Apricus' obligation
pursuant to clause (ii) below, an amount equal to 1.5% of the product of (A) the
number of Exchange Shares not issued to such Buyer on or prior to the applicable
Additional Exchange Shares Delivery Date and to which the Buyer is entitled, and
(B) any trading price of the Apricus Common Stock selected by the Buyer in
writing as in effect at any time during the period beginning on the applicable
Additional Exchange Shares Delivery Date and ending on the date Apricus makes
the applicable cash payment, and if on or after such Trading Day such Buyer (or
any Person in respect of, or on behalf, of such Buyer) purchases (in an open
market transaction or otherwise) shares of Apricus Common Stock related to the
applicable Delivery Failure (a "Buy-In"), then, in addition to all other
remedies available to such Buyer, Apricus shall, within two (2) Trading Days
after such Buyer's request and in such Buyer's discretion, either (i) pay cash
to such Buyer in an amount equal to such Buyer's total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Apricus Common Stock so purchased (the "Buy-In Price"), at which point
Apricus' obligation to credit such Buyer's or its designee's balance account
with DTC for such shares of Apricus Common Stock shall terminate, or (ii)
promptly honor its obligation to credit such Buyer's or its designee's balance
account with DTC and pay cash to such Buyer in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of
Apricus Common Stock, multiplied by (B) any trading price of the Apricus Common
Stock selected by such Buyer in writing as in effect at any time during the
period beginning on the applicable Additional Exchange Shares Delivery Date and
ending on the date of such




4

--------------------------------------------------------------------------------





Exhibit 10.1


delivery and payment under this Section 1(c)(iii)(2). Nothing shall limit any
Buyer's right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to Apricus' failure to timely
electronically deliver shares of Apricus Common Stock as required pursuant to
the terms hereof.
(3)    Charges, Taxes and Expenses.  Issuance of the Additional Common Shares to
the Escrow Agent and subsequent delivery of the Exchange Shares issued in
exchange thereof to the Buyers shall be made without charge to the Buyers for
any issue or transfer tax or other incidental expense in respect of such
issuance and transfer, all of which taxes (other than the Buyers' income taxes)
and expenses shall be paid by Apricus, and the Exchange Shares issued in
exchange of such Additional Common Shares shall be delivered in the name of the
respective Buyer or in such name or names as may be directed by the respective
Buyer.
(4)    Closing of Books.  Neither Seelos nor Apricus will close its stockholder
books or records in any manner which prevents the timely exercise of such
Buyer's rights with respect to the Exchange Shares issued in exchange of the
Additional Common Shares.
(iv)    Blocker. Notwithstanding anything to the contrary contained herein,
Apricus shall not deliver Exchange Shares issued in exchange of Additional
Common Shares, and no Buyer shall have the right to receive Exchange Shares
issued in exchange of Additional Common Shares, and any such delivery shall be
null and void and treated as if never made, to the extent that after giving
effect to such delivery, such Buyer together with its other Attribution Parties
(as defined in the Warrants) would beneficially own in excess of such percentage
corresponding to the checked box on such Buyer's signature page attached hereto
(the "Maximum Percentage") of the number of shares of Apricus Common Stock
outstanding immediately after giving effect to such delivery. For purposes of
the foregoing sentence, the aggregate number of shares of Apricus Common Stock
beneficially owned by such Buyer and the other Attribution Parties shall include
the number of shares of Apricus Common Stock held by such Buyer and all other
Attribution Parties plus the number of Exchange Shares issued in exchange of
Additional Common Shares delivered to such Buyer pursuant to Section 1(c) hereof
with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Apricus Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of the Warrants
beneficially owned by such Buyer or any of the other Attribution Parties and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of Apricus beneficially owned by such Buyer or any of the other
Attribution Parties (including, without limitation, any convertible notes or
convertible preferred stock or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein. For purposes of this
Section 1(c)(iv), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the "1934
Act"). For purposes of determining the number of outstanding shares of Apricus
Common Stock that the Buyers may receive without exceeding the Maximum
Percentage, the Buyers may rely on the number of outstanding shares of Apricus
Common Stock as reflected in (1) Apricus' most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form




5

--------------------------------------------------------------------------------





Exhibit 10.1


8-K or other public filing with the SEC, as the case may be, (2) a more recent
public announcement by Apricus or (3) any other written notice by Apricus or the
Transfer Agent setting forth the number of shares of Apricus Common Stock
outstanding (the "Reported Outstanding Share Number"). If at any time Apricus
receives a Capacity Notice from such Buyer the actual number of outstanding
shares of Apricus Common Stock is less than the Reported Outstanding Share
Number, Apricus shall promptly notify the Buyers in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Capacity
Notice would otherwise cause a Buyer's beneficial ownership, as determined
pursuant to this Section 1(c)(iv), to exceed the Maximum Percentage, such Buyer
must notify Apricus of a reduced number of Exchange Shares issued in exchange of
Additional Common Shares to be delivered pursuant to such Capacity Notice (the
number of shares by which such purchase is reduced, the "Reduction Shares"). For
any reason at any time, upon the written or oral request of a Buyer, Apricus
shall within two (2) Business Days confirm orally and in writing or by
electronic mail to such Buyer the number of shares of Apricus Common Stock then
outstanding. In any case, the number of outstanding shares of Apricus Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of Apricus, including the Warrants held by each Buyer and the other
Attribution Parties since the date as of which the Reported Outstanding Share
Number was reported. In the event that the delivery of Exchange Shares issued in
exchange of Additional Common Shares to such Buyer results in such Buyer and the
other Attribution Parties being deemed to beneficially own, in the aggregate,
more than the Maximum Percentage of the number of outstanding shares of Apricus
Common Stock (as determined under Section 13(d) of the 1934 Act), the number of
shares so delivered by which such Buyer's and the other Attribution Parties'
aggregate beneficial ownership exceeds the Maximum Percentage (the "Excess
Shares") shall be deemed null and void and shall be cancelled ab initio, and
such Buyer shall not have the power to vote or to transfer the Excess Shares. If
a Buyer's right to receive Exchange Shares issued in exchange of Additional
Common Shares is limited, in whole or in part, by this Section 1(c)(iv), all
such Exchange Shares issued in exchange of Additional Common Shares that are so
limited shall be held in abeyance for the benefit of such Buyer by the Escrow
Agent until the earlier to occur of the fifth (5th) anniversary of the Closing
Date and such time as such Buyer notifies Apricus that its right thereto would
not result in such Buyer exceeding the Maximum Percentage and Apricus shall
promptly but in any event within two (2) Trading Days after the delivery of such
Capacity Notice deliver to such Buyer the Exchange Shares issued in exchange of
such Additional Common Shares. Upon delivery of a written notice to Apricus,
each Buyer may from time to time increase or decrease the Maximum Percentage to
any other percentage not in excess of 9.99% as specified in such notice;
provided that (i) any such increase in the Maximum Percentage will not be
effective until the sixty-first (61st) day after such notice is delivered to
Apricus and (ii) any such increase or decrease will apply only to such Buyer and
the other Attribution Parties and not to any of the other Buyers that is not an
Attribution Party of such Buyer. For purposes of clarity, the Exchange Shares
issued in exchange of the Additional Common Shares deliverable pursuant to the
terms hereof in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by such Buyer for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(c)(iv) to the extent
necessary to correct this paragraph or any portion of this paragraph which may
be defective or inconsistent with the intended beneficial ownership limitation
contained in this Section 1(c)(iv) or to make changes or supplements necessary
or desirable to properly give effect to such limitation.




6

--------------------------------------------------------------------------------





Exhibit 10.1


The limitation contained in this paragraph may not be waived and shall apply to
a successor of such Buyer.
(d)    Warrant Closing. The time of the Warrant Closing shall be 10:00 a.m., New
York City time on the fifth (5th) Trading Day immediately following the Closing
Date (the "Warrant Closing Date"), at the offices of Schulte Roth & Zabel LLP,
919 Third Avenue, New York, New York 10022. The Warrant Closing may also be
undertaken remotely by electronic transfer of Warrant Closing documentation.
(e)    Purchase Price. The purchase price for the Common Shares and the related
Warrants to be purchased by each Buyer pursuant to this Agreement shall be the
amount set forth opposite such Buyer's name in column (5) of the Schedule of
Buyers (the "Purchase Price").
(f)    Form of Payment. On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (less, in the case of [ ] (the "Lead Investor"), any
amounts withheld pursuant to Section 5(h)) to Seelos for the Common Shares and
the Warrants to be issued and sold to such Buyer pursuant to this Agreement by
wire transfer of immediately available funds in accordance with Seelos' written
wire instructions and (ii) Seelos shall deliver to each Buyer the number of
Initial Common Shares such Buyer is purchasing as is set forth opposite such
Buyer's name in column (3) of the Schedule of Buyers. On the Warrant Closing
Date, Apricus shall deliver to each Buyer (x) a Series A Warrant pursuant to
which such Buyer shall have the right to acquire such number of Series A Warrant
Shares such Buyer is entitled to receive pursuant to this Agreement without
giving effect to the limitations of Section 1(c)(iv) and (y) a Series B Warrant
pursuant to which such Buyer shall have the right to acquire Series B Warrant
Shares in accordance with its terms and conditions, in each case duly executed
on behalf of Apricus and registered in the name of such Buyer or its designee.
2.        BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself to each of Seelos
and Apricus that:
(a)        No Public Sale or Distribution. Such Buyer is (i) acquiring the
Common Shares and the Warrants and (ii) upon exercise of the Warrants (other
than pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire
the Warrant Shares issuable upon exercise of the Warrants, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
(b)        Accredited Investor Status; No Disqualification Events. Such Buyer is
an "accredited investor" as that term is defined in Rule 501(a) of Regulation D.
To the extent such Buyer is a beneficial owner of 10% or more of Apricus Common
Stock as of the date hereof or as of the Closing Date, none of (i) such Buyer,
(ii) any of such Buyer's directors, executive officers,




7

--------------------------------------------------------------------------------





Exhibit 10.1


other officers that may serve as a director or officer of any company in which
it invests, general partners or managing members, or (iii) any beneficial owner
of Seelos' or Apricus' voting equity securities (in accordance with Rule 506(d)
of the Securities Act) held by such Buyer is subject to any Disqualification
Event, except for Disqualification Events covered by Rule 506(d)(2) or (d)(3)
under the Securities Act and disclosed reasonably in advance of the Closing in
writing in reasonable detail to Seelos and Apricus.
(c)        Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Seelos and Apricus are relying in part upon the truth and accuracy of, and
such Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
(d)        Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of Seelos
and Apricus and materials relating to the offer and sale of the Securities that
have been requested by such Buyer. Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of Seelos and Apricus. Neither
such inquiries nor any other due diligence investigations conducted by such
Buyer or its advisors, if any, or its representatives shall modify, amend or
affect such Buyer's right to rely on Seelos' and Apricus' representations and
warranties contained herein. Such Buyer understands that its investment in the
Securities involves a high degree of risk. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
Such Buyer acknowledges and agrees that neither the Placement Agent nor any
Affiliate of the Placement Agent has provided such Buyer with any information or
advice with respect to the Securities nor is such information or advice
necessary or desired.  Neither the Placement Agent nor any Affiliate has made or
makes any representation as to the Company or the quality of the Securities and
the Placement Agent and any Affiliate may have acquired non-public information
with respect to the Company which such Buyer agrees need not be provided to it. 
In connection with the issuance of the Securities to such Buyer, neither the
Placement Agent nor any of its Affiliates has acted as a financial advisor or
fiduciary to such Buyer.
(e)        No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(f)        Transfer or Resale. Such Buyer understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) subject to Section 1(c)(iii)(1) such Buyer shall have
delivered to Apricus an opinion of counsel, in a form reasonably acceptable to
Apricus, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred




8

--------------------------------------------------------------------------------





Exhibit 10.1


pursuant to an exemption from such registration, or (C) such Buyer provides
Apricus with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as
amended, (or a successor rule thereto) (collectively, "Rule 144"); (ii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither Apricus nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder; provided, however, that the
Common Shares will be exchanged on the Closing Date for shares of Apricus Common
Stock registered under the 1933 Act pursuant to the registration statement on
Form S-4 filed by Apricus (File No. 333-227166) (as amended from time to time,
the "Form S-4"). Notwithstanding the foregoing, the Securities may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide Apricus with
any notice thereof or otherwise make any delivery to Apricus pursuant to this
Agreement or any other Transaction Document (as defined in Section 4(b)),
including, without limitation, this Section 2(f).
(g)        Legends. Such Buyer understands that the certificates or other
instruments representing the Common Shares and the Warrants and, until such time
as the exchange or resale of the Common Shares and the Warrant Shares have been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement or the Form S-4, as applicable, the stock certificates representing
the Securities, except as set forth below, shall bear a restrictive legend in
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID




9

--------------------------------------------------------------------------------





Exhibit 10.1


ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
The legend set forth above shall be removed and Apricus shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if (i) such Securities are registered for resale under the 1933
Act or exchanged for other securities in a transaction registered under the 1933
Act, (ii) in connection with a sale, assignment or other transfer, except as
provided in Section 1(c)(iii)(1), such holder provides Apricus with an opinion
of counsel, in a form reasonably acceptable to Apricus, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) the Securities can
be sold, assigned or transferred pursuant to Rule 144 or Rule 144A. Apricus
shall be responsible for the fees of its transfer agent and all DTC fees
associated with such issuance. If Apricus shall fail for any reason or for no
reason to issue to the holder of the Securities within two (2) Trading Days (as
defined in the Warrants) after the occurrence of any of (i) through (iii) above
(the initial date of such occurrence, the "Legend Removal Date" and such
failure, a "Legend Removal Failure"), a certificate without such legend to such
holder or to issue such Securities to such holder by electronic delivery at the
applicable balance account at DTC, then, in addition to all other remedies
available to such holder, Apricus shall pay in cash to such holder on each day
after the second Trading Day after the Legend Removal Date and during such
Legend Removal Failure an amount equal to 1.5% of the product of (i) the number
of shares represented by such certificate, and (ii) any trading price of the
Apricus Common Stock selected by the holder in writing as in effect at any time
during the period beginning on the applicable Legend Removal Date and ending on
the date Apricus makes the applicable cash payment, and if on or after such
Trading Day the holder purchases (in an open market transaction or otherwise)
Apricus Common Stock relating to the applicable Legend Removal Failure (a
"Legend Buy-In"), then Apricus shall, within two (2) Trading Days after the
holder's request and in the holder's discretion, either (i) pay cash to the
holder in an amount equal to the holder's total purchase price (including
brokerage commissions, if any) for the Apricus Common Stock so purchased (the
"Legend Buy-In Price"), at which point the obligation of Apricus to deliver such
unlegended Securities shall terminate, or (ii) promptly honor its obligation to
deliver to the holder such unlegended Securities as provided above and pay cash
to the holder in an amount equal to the excess (if any) of the Legend Buy-In
Price over the product of (A) such number of shares of Apricus Common Stock,
times (B) any trading price of the Apricus Common Stock selected by the Holder
in writing as in effect at any time during the period beginning on the
applicable Legend Removal Date and ending on the date Apricus makes the
applicable cash payment. Apricus shall be responsible for the fees of its
transfer agent and all DTC fees associated with such issuance. The holder of a
Warrant shall not be required to deliver the original Warrant in order to effect
an exercise thereunder, nor shall any ink-original signature or medallion
guarantee (or other type of guarantee or notarization) with respect to any
Exercise Notice (as defined in the Warrants) be required.
(h)        Validity; Enforcement. This Agreement and the other Transaction
Documents to which such Buyer is a party have been duly and validly authorized,
executed and delivered on




10

--------------------------------------------------------------------------------





Exhibit 10.1


behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors' rights and remedies.
(i)        No Conflicts. The execution, delivery and performance by such Buyer
of this Agreement and the other Transaction Documents to which such Buyer is a
party and the consummation by such Buyer of the transactions contemplated hereby
and thereby will not (i) result in a violation of the organizational documents
of such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
3.        REPRESENTATIONS AND WARRANTIES OF SEELOS.
Seelos represents and warrants to each of the Buyers that, as of the date hereof
and as of the Closing Date:
(a)        Organization and Qualification. Seelos is an entity duly organized
and validly existing and in good standing under the laws of the state of
Delaware, and has the requisite power and authorization to own its properties
and to carry on its business as now being conducted and as presently proposed to
be conducted. Seelos is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership of property
or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Seelos Material Adverse
Effect. As used in this Agreement, "Seelos Material Adverse Effect" means any
material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of Seelos, individually or taken as a whole, or on the transactions
contemplated hereby or on the other Seelos Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of Seelos to perform any of its
obligations under any of the Seelos Transaction Documents (as defined below).
Seelos does not, directly or indirectly, own any of the capital stock or hold an
equity or similar interest in any entity.
(b)        Authorization; Enforcement; Validity. Seelos has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Securities Escrow Agreement and each of the other agreements
entered into by Seelos in connection with the transactions contemplated by this
Agreement (collectively, the "Seelos Transaction Documents") and to issue the
Common Shares in accordance with the terms hereof and thereof. The execution and
delivery of this Agreement and the other Seelos Transaction Documents by Seelos
and the consummation by Seelos of the transactions contemplated hereby and
thereby, including, without




11

--------------------------------------------------------------------------------





Exhibit 10.1


limitation, the issuance of the Common Shares, have been duly authorized by
Seelos' Board of Directors and (other than the filing of a Form D with the SEC
and any other filings as may be required by any state securities agencies),
except as disclosed in Schedule 3(b), no further filing, consent or
authorization is required by Seelos, its Board of Directors or its stockholders.
This Agreement and the other Seelos Transaction Documents have been duly
executed and delivered by Seelos, and constitute the legal, valid and binding
obligations of Seelos, enforceable against Seelos in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
(c)        Issuance of Common Shares. The issuance of the Common Shares is duly
authorized and, upon issuance in accordance with the terms of the Seelos
Transaction Documents, the Common Shares shall be validly issued and free from
all preemptive or similar rights (except for those which have been validly
waived prior to the date hereof), taxes, liens and charges and other
encumbrances with respect to the issue thereof and the Common Shares shall be
fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Seelos Common Stock. Assuming the accuracy of each of
the representations and warranties set forth in Section 3 of this Agreement, the
offer and issuance by Seelos of the Common Shares is exempt from registration
under the 1933 Act.
(d)        No Conflicts. Except as disclosed in Schedule 3(d), the execution,
delivery and performance of the Seelos Transaction Documents by Seelos and the
consummation by Seelos of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares) will not (i)
result in a violation of the Certificate of Incorporation (as defined below) or
Seelos Bylaws (as defined below) or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
in any respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Seelos is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including foreign, federal and state securities laws
and regulations) and including all applicable foreign, federal, state laws,
rules and regulations) applicable to Seelos or by which any property or asset of
Seelos is bound or affected, except, in the case of clauses (ii) and (iii)
above, as would not have or reasonably be expected to result in a Seelos
Material Adverse Effect.
(e)        Consents. Except as disclosed in Schedule 3(e), Seelos is not
required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing of a Form D with the SEC and
any other filings as may be required by any state securities agencies), any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Seelos Transaction Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which Seelos is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the Closing Date (or in the case of filings detailed above, will be
made timely after the Closing Date).




12

--------------------------------------------------------------------------------





Exhibit 10.1


(f)        Acknowledgment Regarding Buyer's Purchase of Securities. Seelos
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Seelos Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of Seelos, (ii) an "affiliate" of Seelos (as defined in Rule 144) or
(iii) to the knowledge of Seelos, a "beneficial owner" of more than 10% of the
Seelos Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act).
Seelos further acknowledges that no Buyer is acting as a financial advisor or
fiduciary of Seelos (or in any similar capacity) with respect to the Seelos
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Seelos Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer's purchase of
the Securities. Seelos further represents to each Buyer that Seelos' decision to
enter into the Seelos Transaction Documents has been based solely on the
independent evaluation by Seelos and its representatives.
(g)        No General Solicitation; Placement Agent's Fees. Neither Seelos, nor
its affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. Seelos
shall be responsible for the payment of any placement agent's fees, financial
advisory fees, or brokers' commissions (other than for Persons engaged by any
Buyer or its investment advisor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, placement agent fees payable
to ROTH Capital Partners, LLC (the "Placement Agent") in connection with the
sale of the Securities. Seelos shall pay, and hold each Buyer harmless against,
any liability, loss or expense (including, without limitation, attorney's fees
and out-of-pocket expenses) arising in connection with any such claim. Seelos
acknowledges that it has engaged the Placement Agent in connection with the sale
of the Securities. Other than the Placement Agent, Seelos has not engaged any
placement agent or other agent in connection with the offer or sale of the
Securities.
(h)        No Integrated Offering. Neither Seelos, nor any of its affiliates,
nor any Person acting on its behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
stockholders of Seelos for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of Seelos or Apricus are listed or designated for quotation.
Neither Seelos nor its affiliates nor any Person acting on their behalf will
take any action or steps that would require registration of the issuance of any
of the Securities under the 1933 Act (other than pursuant to the Registration
Rights Agreement) or cause the offering of any of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.
(i)        Application of Takeover Protections; Rights Agreement. Seelos and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the




13

--------------------------------------------------------------------------------





Exhibit 10.1


Certificate of Incorporation, Seelos Bylaws or other organizational documents or
the laws of the jurisdiction of its formation which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, Seelos' issuance of the Common Shares
and any Buyer's ownership of the Securities. Seelos and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Seelos Common Stock or a change in control of Seelos.
(j)        S-4; Financial Statements. As of the dates of the filing of the Form
S-4, including any amendments thereto, the sections of the Form S-4 titled "Risk
Factors—Risks Related to Seelos," "Risk Factors—Risks Related to Seelos'
Intellectual Property," "Seelos Business," "Seelos Management's Discussion and
Analysis of Financial Condition and Results of Operations" and "Principal
Stockholders of Seelos," at the time the Form S-4 or such amendment thereto was
filed with the SEC, did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of each filing date of the Form S-4 or
any amendment thereto, the financial statements of Seelos included in the Form
S-4 complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. Such financial statements have been prepared in accordance with U.S.
generally accepted accounting principles ("GAAP"), consistently applied during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of Seelos as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments which will not be material,
either individually or in the aggregate). No other information provided by or on
behalf of Seelos or Apricus relating to Seelos to any of the Buyers which is not
included in the Form S-4 (including, without limitation, information referred to
in Section 2(d) of this Agreement or in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made, not misleading.
(k)        Absence of Certain Changes. Except as disclosed in Schedule 3(k)(i),
since December 31, 2017, there has been no material adverse change and no
material adverse development in the business, assets, liabilities, properties,
operations, condition (financial or otherwise), results of operations or
prospects of Seelos. Except as disclosed in Schedule 3(k)(ii), since December
31, 2017, Seelos has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $100,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $100,000. Seelos has not taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does Seelos have
any knowledge or reason to believe that any of its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. Seelos is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the




14

--------------------------------------------------------------------------------





Exhibit 10.1


Closing, will not be Insolvent (as defined below). For purposes of this
Agreement, "Insolvent" means, with respect to any Person, (i) the present fair
saleable value of such Person's assets is less than the amount required to pay
such Person's total Indebtedness (as defined below), (ii) such Person is unable
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) such Person intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature or (iv) such Person has unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted.
(l)        No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Seelos or its business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by Seelos under applicable securities laws on a registration statement
on Form S-1 filed with the SEC relating to an issuance and sale by Seelos of
Seelos Common Stock and which has not been publicly announced.
(m)        Conduct of Business; Regulatory Permits. Seelos is not in violation
of any term of or in default under its Certificate of Incorporation, any
certificate of designations, preferences or rights of any other outstanding
series of preferred stock of Seelos or Seelos Bylaws. Seelos is not in violation
of any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to Seelos, and Seelos will not conduct its business in violation of
any of the foregoing, except in all cases for possible violations which would
not, individually or in the aggregate, reasonably be expected to have a Seelos
Material Adverse Effect. Seelos possesses all certificates, authorizations and
permits issued by the appropriate foreign, federal or state regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Seelos Material Adverse Effect, and Seelos
has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. Without limiting
the generality of the foregoing, except as set forth in Schedule 3(m), Seelos
has no knowledge of any facts or circumstances that would reasonably lead to
delisting or suspension of the Apricus Common Stock by the Nasdaq Capital Market
(the "Principal Market") in the foreseeable future.
(n)        Foreign Corrupt Practices. Neither Seelos, nor any director, officer,
agent, employee or other Person acting on behalf of Seelos has, in the course of
its actions for, or on behalf of, Seelos (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
(o)        Sarbanes-Oxley Act. Seelos is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.




15

--------------------------------------------------------------------------------





Exhibit 10.1


(p)     Transactions With Affiliates. Except as set forth in Schedule 3(p), none
of the officers, directors or employees of Seelos is presently a party to any
transaction with Seelos (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Seelos, any
corporation, partnership, trust or other Person in which any such officer,
director, or employee has a substantial interest or is an employee, officer,
director, trustee or partner.
(q)        Equity Capitalization. As of the date hereof, the authorized capital
stock of Seelos consists of 10,000,000 shares of Seelos Common Stock, of which
as of the date hereof, 4,000,000 are issued and outstanding, 2,000,000 shares
are reserved for issuance pursuant to Seelos' stock option and purchase plans
and 40,000 shares are reserved for issuance pursuant to securities exercisable
or exchangeable for, or convertible into Seelos Common Stock. No Seelos Common
Stock is held in treasury. All of such outstanding shares are duly authorized
and have been, or upon issuance will be, validly issued and are fully paid and
nonassessable. (i) Except as disclosed in Schedule 3(q)(i), hereto, none of
Seelos' capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by Seelos; (ii) except
as disclosed in Schedule 3(q)(ii), there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of Seelos, or contracts, commitments,
understandings or arrangements by which Seelos is or may become bound to issue
additional capital stock of the Seelos or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of Seelos; (iii) except as disclosed in Schedule 3(q)(iii), there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of Seelos
or by which Seelos is or may become bound; (iv) except as disclosed in Schedule
3(q)(iv), there are no financing statements securing obligations in any amounts
filed in connection with Seelos; (v), except as disclosed in Schedule 3(q)(v),
there are no agreements or arrangements under which Seelos is obligated to
register the sale of any of their securities under the 1933 Act; (vi) except as
disclosed in Schedule 3(q)(vi), there are no outstanding securities or
instruments of Seelos which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which
Seelos is or may become bound to redeem a security of Seelos; (vii) except as
disclosed in Schedule 3(q)(vii), there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) except as disclosed in Schedule 3(q)(viii),
Seelos has no stock appreciation rights or "phantom stock" plans or agreements
or any similar plan or agreement; and (ix) except as disclosed in Schedule
3(q)(ix), Seelos has no liabilities or obligations, other than those incurred in
the ordinary course of Seelos' respective businesses and which, individually or
in the aggregate, do not or could not have a Seelos Material Adverse Effect.
True, correct and complete copies of Seelos' certificate of incorporation, as
amended and as in effect on the date hereof (the "Certificate of
Incorporation"), and Seelos' bylaws, as amended and as in effect on the date
hereof (the "Seelos Bylaws"), and the terms of all securities convertible into,
or exercisable or exchangeable for, Seelos Common Stock and the material rights
of the holders thereof in respect thereto shall be provided to the Buyers on the
Closing Date.




16

--------------------------------------------------------------------------------





Exhibit 10.1


(r)        Indebtedness and Other Contracts. Seelos, (i) except as disclosed in
Schedule 3(r)(i), has no outstanding Indebtedness (as defined below), (ii)
except as disclosed in Schedule 3(r)(ii), is not a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Seelos Material Adverse Effect, (iii) except as
disclosed in Schedule 3(r)(iii), is not in violation of any term of, or in
default under, any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Seelos Material Adverse Effect, or (iv)
except as disclosed in Schedule 3(r)(iv), is not a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of Seelos' officers, has or is expected to have a Seelos
Material Adverse Effect. Schedule 3(r) provides a detailed description of the
material terms of such outstanding Indebtedness. For purposes of this Agreement:
(x) "Indebtedness" of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
"capital leases" in accordance with GAAP, consistently applied during the
periods involved) (other than trade payables entered into in the ordinary course
of business consistent with past practice), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (G) all indebtedness referred to in clauses (A) through (F) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) "Contingent
Obligation" means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness,
capital lease, dividend or other obligation of another Person if the primary
purpose or intent of the Person incurring such liability, or the primary effect
thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto.
(s)        Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of Seelos,
threatened against or affecting Seelos, the Seelos Common Stock or any of
Seelos' officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in Schedule 3(s).
The matters set forth in Schedule 3(s) would not reasonably be expected to have
a Seelos Material Adverse Effect.




17

--------------------------------------------------------------------------------





Exhibit 10.1


(t)        Insurance. Seelos is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of Seelos believes to be prudent and customary in the businesses in which Seelos
is engaged. Seelos has not been refused any insurance coverage sought or applied
for and Seelos has no reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Seelos Material Adverse Effect.
(u)        Employee Relations. Seelos is not a party to any collective
bargaining agreement or employs any member of a union. Seelos believes that its
relations with its employees are good. No executive officer (as defined in Rule
501(f) promulgated under the 1933 Act) or other key employee of Seelos has
notified Seelos that such officer intends to leave Seelos or otherwise terminate
such officer's employment with Seelos. No executive officer or other key
employee of Seelos is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer or other key employee (as the case may be) does not subject
Seelos to any liability with respect to any of the foregoing matters. Seelos is
in compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Seelos Material Adverse Effect.
(v)        Title. Seelos has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it
which is material to the business of Seelos, in each case free and clear of all
liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by Seelos. Any real property and facilities held under
lease by Seelos is held by it under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by Seelos.
(w)        Intellectual Property Rights. Seelos owns or possesses adequate
rights or licenses to use all trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights, original
works of authorship, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor ("Intellectual Property Rights")
necessary to conduct its business as now conducted. Each of patents owned by
Seelos is listed on Schedule 3(w)(i). Except as set forth in Schedule 3(w)(ii),
none of Seelos' Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within three
years from the date of this Agreement. Seelos has no knowledge of any
infringement by Seelos of Intellectual Property Rights of others. There is no
claim, action or proceeding being made or brought, or to the knowledge of
Seelos, being threatened, against Seelos regarding its Intellectual Property
Rights. Seelos is not aware of any facts or circumstances which might give rise
to any of the foregoing infringements or




18

--------------------------------------------------------------------------------





Exhibit 10.1


claims, actions or proceedings. Seelos has taken reasonable security measures to
protect the secrecy, confidentiality and value of all of its Intellectual
Property Rights that have been developed by Seelos.
(x)        Environmental Laws. Seelos (A) is in compliance with all
Environmental Laws (as defined below), (B) has received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (C) is in compliance with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (A), (B) and (C), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Seelos Material Adverse
Effect. The term "Environmental Laws" means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
(y)    Tax Status. Seelos (i) has timely or filed all foreign, federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has timely paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of Seelos know of no basis for any such
claim.
(z)    Internal Accounting. Seelos maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, consistently applied during the periods
involved and applicable law, and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management's general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. Except as set forth in Schedule 3(z), during the
twelve months prior to the date hereof Seelos has not received any notice or
correspondence from any accountant relating to any material weakness in any part
of the system of internal accounting controls of Seelos.
(aa)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between Seelos and an unconsolidated or other off balance
sheet entity that would be reasonably likely to have a Seelos Material Adverse
Effect.






19

--------------------------------------------------------------------------------





Exhibit 10.1


(bb)    Investment Company Status. Seelos is not, and upon consummation of the
sale of the Securities, will not be, an "investment company," an affiliate of an
"investment company," a company controlled by an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company" as such terms are defined in the Investment Company Act of
1940, as amended.
(cc)    Acknowledgement Regarding Buyers' Trading Activity. Seelos acknowledges
and agrees that (i) none of the Buyers has been asked to agree, nor has any
Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of Seelos or Apricus, or "derivative" securities based on securities
issued by Seelos or Apricus or to hold the Securities for any specified term;
(ii) any Buyer, and counter-parties in "derivative" transactions to which any
such Buyer is a party, directly or indirectly, presently may have a "short"
position in the Seelos Common Stock or Apricus Common Stock and (iii) each Buyer
shall not be deemed to have any affiliation with or control over any arm's
length counter-party in any "derivative" transaction. Seelos further understands
and acknowledges that one or more Buyers may engage in hedging and/or trading
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares are being determined and such hedging and/or trading
activities, if any, can reduce the value of the existing stockholders' equity
interest in Seelos and/or Apricus both at and after the time the hedging and/or
trading activities are being conducted. Seelos acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Warrants or any of the documents executed in connection
herewith.
(dd)    Manipulation of Price. Seelos has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of Seelos or
Apricus to facilitate the sale or resale of any of the Securities, (ii) other
than the Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of Seelos or Apricus.
(ee)    U.S. Real Property Holding Corporation.  Seelos is not, and has never
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and Seelos shall so certify
upon any Buyer's reasonable request.
(ff)    Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by Seelos, and
all laws imposing such taxes will be or will have been complied with.
(gg)    Bank Holding Company Act. Neither Seelos nor any of its affiliates is
subject to the Bank Holding Company Act of 1956, as amended (the "BHCA") and to
regulation by the Board of Governors of the Federal Reserve System (the "Federal
Reserve"). Neither Seelos nor any of its affiliates owns or controls, directly
or indirectly, five percent (5%) or more of the outstanding shares of any class
of voting securities or twenty-five percent (25%) or more of the




20

--------------------------------------------------------------------------------





Exhibit 10.1


total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither Seelos nor any of its affiliates
exercises a controlling influence over the management or policies of a bank or
any entity that is subject to the BHCA and to regulation by the Federal Reserve.
(hh)    Shell Company Status. Seelos is not, and has never been, an issuer
identified in, or subject to, Rule 144(i)(1) of the 1933 Act.
(ii)    Compliance with Anti-Money Laundering Laws. The operations of Seelos are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all other applicable U.S. and
non-U.S. anti-money laundering laws, rules and regulations, including, but not
limited to, those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the United States Bank Secrecy Act, as amended by the USA
PATRIOT Act of 2001, and the United States Money Laundering Control Act of 1986
(18 U.S.C. §§1956 and 1957), as amended, as well as the implementing rules and
regulations promulgated thereunder, and the applicable money laundering statutes
of all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency or self-regulatory body (collectively, the
"Anti-Money Laundering Laws"), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
Seelos with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of Seelos, threatened.
(jj)     No Conflicts with Sanctions Laws. Neither Seelos nor any director,
officer, employee, agent, affiliate or other person associated with or acting on
behalf of Seelos or any of its affiliates is, or is directly or indirectly owned
or controlled by, a Person that is currently the subject or the target of any
sanctions administered or enforced by the U.S. government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury ("OFAC") or the U.S. Departments of State or Commerce and including,
without limitation, the designation as a "Specially Designated National" or on
the "Sectoral Sanctions Identifications List", collectively "Blocked Persons"),
the United Nations Security Council ("UNSC"), the European Union, Her Majesty's
Treasury ("HMT") or any other relevant sanctions authority (collectively,
"Sanctions Laws"); neither Seelos, nor any director, officer, employee, agent,
affiliate or other person associated with or acting on behalf of Seelos or its
affiliates, is located, organized or resident in a country or territory that is
the subject or target of a comprehensive embargo or Sanctions Laws prohibiting
trade with the country or territory, including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria (each, a "Sanctioned Country"); Seelos
maintains in effect and enforces policies and procedures reasonably designed to
ensure compliance by Seelos with applicable Sanctions Laws; neither Seelos, nor
any director, officer, employee, agent, affiliate or other person associated
with or acting on behalf of Seelos or its affiliates, acting in any capacity in
connection with the operations of Seelos, conducts any business with or for the
benefit of any Blocked Person or engages in making or receiving any contribution
of funds, goods or services to, from or for the benefit of any Blocked Person,
or deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to any
applicable Sanctions Laws; no action of Seelos in connection with (i) the
execution, delivery and performance of this Agreement and the other Seelos
Transaction Documents, (ii) the issuance and sale of the Securities, or (iii)
the




21

--------------------------------------------------------------------------------





Exhibit 10.1


direct or indirect use of proceeds from the Securities or the consummation of
any other transaction contemplated hereby or by the other Seelos Transaction
Documents or the fulfillment of the terms hereof or thereof, will result in the
proceeds of the transactions contemplated hereby and by the other Seelos
Transaction Documents being used, or loaned, contributed or otherwise made
available, directly or indirectly, to any joint venture partner or other person
or entity, for the purpose of (i) unlawfully funding or facilitating any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions Laws, (ii) unlawfully
funding or facilitating any activities of or business in any Sanctioned Country
or (iii) in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions Laws. For the past two (2) years,
Seelos has not knowingly engaged in and is not now knowingly engaged in any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions Laws or with any
Sanctioned Country.
(kk)    Anti-Bribery. Seelos has not made any contribution or other payment to
any official of, or candidate for, any federal, state or foreign office in
violation of any law which violation is required to be disclosed. Neither
Seelos, nor any of its affiliates, nor any director, officer, agent, employee or
other person associated with or acting on behalf of Seelos, or any of its
affiliates, has (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, to any employee or agent of a private entity
with which Seelos does or seeks to do business (a "Private Sector Counterparty")
or to foreign or domestic political parties or campaigns, (iii) violated or is
in violation of any provision of any applicable law or regulation implementing
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions or any applicable provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended (the "FCPA"), the U.K. Bribery
Act 2010, or any other similar law of any other jurisdiction in which Seelos
operates its business, including, in each case, the rules and regulations
thereunder (the "Anti-Bribery Laws"), (iv) taken, is currently taking or will
take any action in furtherance of an offer, payment, gift or anything else of
value, directly or indirectly, to any person while knowing that all or some
portion of the money or value will be offered, given or promised to anyone to
improperly influence official action, to obtain or retain business or otherwise
to secure any improper advantage or (v) otherwise made any offer, bribe, rebate,
payoff, influence payment, unlawful kickback or other unlawful payment; Seelos
has instituted and has maintained, and will continue to maintain, policies and
procedures reasonably designed to promote and achieve compliance with the laws
referred to in (iii) above and with this representation and warranty; none of
Seelos, nor any of its affiliates will directly or indirectly use the proceeds
of the convertible securities or lend, contribute or otherwise make available
such proceeds to any subsidiary, affiliate, joint venture partner or other
person or entity for the purpose of financing or facilitating any activity that
would violate the laws and regulations referred to in (iii) above; there are,
and have been, no allegations, investigations or inquiries with regard to a
potential violation of any Anti-Bribery Laws by Seelos, or its affiliates, or
any of their respective current or former directors, officers, employees,
stockholders, representatives or agents, or other persons acting or purporting
to act on their behalf.




22

--------------------------------------------------------------------------------





Exhibit 10.1


(ll)    No Additional Agreements. Seelos does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Seelos Transaction Documents other than as specified in the Seelos
Transaction Documents.
(mm)    Disclosure. Except for discussions specifically regarding the offer and
sale of the Securities, Seelos confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning Seelos or Apricus, other
than the existence of the transactions contemplated by this Agreement and the
other Transaction Documents. Seelos understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of Seelos and Apricus. All disclosure provided to the Buyers
regarding Seelos, its business and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of Seelos
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. All of the written information furnished after the date hereof by or
on behalf of Seelos to you pursuant to or in connection with this Agreement and
the other Seelos Transaction Documents, taken as a whole, will be true and
correct in all material respects as of the date on which such information is so
provided and will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they are made, not misleading.
Each press release issued by Seelos during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to Seelos or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by Seelos but which has not been so publicly disclosed. Seelos
acknowledges and agrees that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.
(nn)    Stock Option Plans. Each stock option granted by Seelos was granted (i)
in accordance with the terms of the applicable Seelos stock option plan and (ii)
with an exercise price at least equal to the fair market value of the Seelos
Common Stock on the date such stock option would be considered granted under
GAAP, consistently applied during the periods involved and applicable law. No
stock option granted under Seelos' stock option plan has been backdated. Seelos
has not knowingly granted, and there is no and has been no Seelos policy or
practice to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding Seelos or its financial results
or prospects.






23

--------------------------------------------------------------------------------





Exhibit 10.1


(oo)    No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by
Seelos to arise, between Seelos and the accountants and lawyers formerly or
presently employed by Seelos and Seelos is current with respect to any fees owed
to its accountants and lawyers which could affect Seelos' ability to perform any
of its obligations under any of the Seelos Transaction Documents.
(pp)    No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act ("Regulation D
Securities"), none of Seelos, any of its predecessors, any affiliated issuer,
any director, executive officer, other officer of Seelos participating in the
offering hereunder, any beneficial owner of 20% or more of Seelos' outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the 1933 Act) connected with
Seelos in any capacity at the time of sale (each, an "Issuer Covered Person"
and, together, "Issuer Covered Persons") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act
(a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). Seelos has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. Seelos
has complied, to the extent applicable, with its disclosure obligations under
Rule 506(e), and has furnished to the Buyers a copy of any disclosures provided
thereunder.
(qq)    Other Covered Persons. Seelos is not aware of any Person (other than the
Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.
(rr)    Notice of Disqualification Events. The Company will notify the Buyers
and the Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.
(ss)    Dilutive Effect. Seelos understands and acknowledges that the number of
Additional Common Shares issuable pursuant to Section 1(c)(ii) and the number of
Warrant Shares issuable pursuant to the terms of the Warrants will increase in
certain circumstances. Seelos further acknowledges that its obligation to issue
Additional Common Shares pursuant to this Agreement and the obligation of
Apricus to issue Warrant Shares pursuant to the terms of the Warrants in
accordance with this Agreement and with the Warrants are absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of Seelos or Apricus.
4.        REPRESENTATIONS AND WARRANTIES OF APRICUS.
Apricus represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date and as of the Warrant Closing Date:


(a)    Organization and Qualification. Each of Apricus and each of its "Apricus
Subsidiaries" (which for purposes of this Agreement means any entity in which
Apricus, directly or indirectly, either owns (i) an amount of voting securities
or other interests in such entity that is




24

--------------------------------------------------------------------------------





Exhibit 10.1


sufficient to enable such Person to elect at least a majority of the members of
such entity’s board of directors or other governing body or (ii) at least 50% of
the outstanding equity, voting, beneficial or financial interests in such
entity) are entities duly organized and validly existing and in good standing
under the laws of the jurisdictions in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of Apricus and each of the Apricus Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have an
Apricus Material Adverse Effect. As used in this Agreement, "Apricus Material
Adverse Effect" means any material adverse effect on the business, properties,
assets, liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of the Apricus and the Apricus Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Apricus Transaction Documents or by the agreements and instruments
to be entered into in connection herewith or therewith, or on the authority or
ability of Apricus to perform any of its obligations under any of the Apricus
Transaction Documents (as defined below). Apricus has no Apricus Subsidiaries
except as set forth in Schedule 4(a). The outstanding shares of capital stock of
each of the Apricus Subsidiaries have been duly authorized and validly issued,
are fully paid and non-assessable and are owned by Apricus or another Apricus
Subsidiary.
(b)        Authorization; Enforcement; Validity. Apricus has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Warrants, the Registration Rights Agreement, the Securities
Escrow Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 6(b)), the Lock-Up Agreements (as defined in Section 8(xii)) and each of
the other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the "Apricus
Transaction Documents" and, together with the Seelos Transaction Documents, the
"Transaction Documents") and to issue the Warrants and the Warrant Shares in
accordance with the terms hereof and thereof. Except as disclosed in Schedule
4(b), the execution and delivery of this Agreement and the other Apricus
Transaction Documents Apricus and the consummation by Apricus of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Warrants and the reservation for issuance and the issuance of
the Warrant Shares issuable upon exercise of the Warrants have been duly
authorized by Apricus' Board of Directors and (other than the filing with the
SEC of one or more Registration Statements (as defined in the Registration
Rights Agreement) in accordance with the requirements of the Registration Rights
Agreement, a Form D with the SEC and any other filings as may be required by any
state securities agencies) no further filing, consent or authorization is
required by Apricus, its Board of Directors or its stockholders (other than, as
of the date hereof, stockholder consent related to the items in the Form S-4).
This Agreement and the other Apricus Transaction Documents have been duly
executed and delivered by Apricus, and constitute the legal, valid and binding
obligations of Apricus, enforceable against Apricus in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.




25

--------------------------------------------------------------------------------





Exhibit 10.1


(c)        Issuance of Securities. The issuance of the Warrants are duly
authorized and, upon issuance in accordance with the terms of the Apricus
Transaction Documents, the Warrants shall be validly issued and free from all
preemptive or similar rights (except for those which have been validly waived
prior to the date hereof), taxes, liens and charges and other encumbrances with
respect to the issue thereof. As of the Closing Date, a number of shares of
Apricus Common Stock shall have been duly authorized and reserved for issuance
which equals the sum of (i) a number of shares of Apricus Common Stock issued
and issuable pursuant to the Series A Warrants equal to 300% of the sum of (x)
the number of Exchange Shares to be issued in exchange of Initial Common Shares
(as adjusted for stock splits, stock dividends, recapitalizations,
reorganizations, reclassification, combinations, reverse stock splits or other
similar events occurring after the date hereof) and (y) the number of Exchange
Shares to be issued in exchange of Additional Common Shares delivered or
deliverable to the Buyer without giving effect to any limitation on delivery to
the Buyer pursuant to Section 1(c)(iv) of this Agreement (the "Additional Vested
Common Shares") (as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events occurring after the applicable date the
Additional Vested Common Shares are delivered), delivered or deliverable to the
Buyers pursuant to Section 1(c)(ii) and (ii) a number of shares of Common Stock
issued and issuable pursuant to the Series B Warrants equal to 300% of the sum
of (x) the number of Initial Common Shares (as adjusted for stock splits, stock
dividends, recapitalizations, reorganizations, reclassification, combinations,
reverse stock splits or other similar events occurring after the date hereof)
and (y) the number of Additional Vested Common Shares (as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events occurring after the
applicable date the Additional Vested Common Shares are delivered), delivered or
deliverable to the Buyers pursuant to Section 1(c)(ii), each without giving
effect to any limitation on exercise set forth in the Warrants (the "Required
Reserve Amount") (as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events occurring after the date hereof). Upon
exercise of the Warrants in accordance with the Warrants, the Warrant Shares
when issued will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof other than encumbrances arising under
securities laws, with the holders being entitled to all rights accorded to a
holder of Apricus Common Stock. Assuming the accuracy of each of the
representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by Apricus of the Warrants and the Warrant Shares is exempt
from registration under the 1933 Act.
(d)        No Conflicts. Except as disclosed in Schedule 4(d), the execution,
delivery and performance of the Apricus Transaction Documents by Apricus and the
consummation by Apricus of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Warrants and reservation for
issuance and issuance of the Warrant Shares) will not (i) result in a violation
of the Articles of Incorporation (as defined below) or Apricus Bylaws (as
defined below) or other organizational documents of Apricus or any of the
Apricus Subsidiaries, any capital stock of Apricus or any of the Apricus
Subsidiaries or the articles of association or bylaws of Apricus or any of the
Apricus Subsidiaries or (ii) constitute a default (or an event which with notice
or lapse of time or both would become a default) in any respect under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or




26

--------------------------------------------------------------------------------





Exhibit 10.1


instrument to which Apricus or any of the Apricus Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations and
the rules and regulations of the Principal Market and including all applicable
foreign, federal, state laws, rules and regulations) applicable to Apricus or
any of the Apricus Subsidiaries or by which any property or asset of Apricus or
any of the Apricus Subsidiaries is bound or affected; except, in the case of
clauses (ii) and (iii) above, as would not have or reasonably be expected to
result in an Apricus Material Adverse Effect.
(e)        Consents. Except as disclosed in Schedule 4(e), other than from
Seelos pursuant to that certain Agreement and Plan of Merger and Reorganization,
dated as of July 30, 2018, among Apricus, Arch Merger Sub, Inc. and Seelos (the
"Merger Agreement") and approval of The Nasdaq Stock Market LLC to list
additional shares on the Principal Market (in each case, as of the date hereof),
Apricus is not required to obtain any consent from, authorization or order of,
or make any filing or registration with (other than the filing with the SEC of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, a Form D with the SEC and any other filings as
may be required by any state securities agencies), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Apricus Transaction Documents, in each case, in accordance
with the terms hereof or thereof. All consents, authorizations, orders, filings
and registrations which Apricus is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date (or in
the case of filings detailed above, will be made timely after the Closing Date),
and Apricus does not have knowledge of any facts or circumstances which are
likely to prevent Apricus from effecting any of the registration, application or
filings contemplated by the Apricus Transaction Documents. Except as disclosed
in Schedule 4(e) or as disclosed in the SEC Documents (as defined below),
Apricus is not in violation of the listing requirements of the Principal Market
and has no knowledge of any facts or circumstances which would reasonably lead
to delisting or suspension of the Apricus Common Stock in the foreseeable
future. The issuance by Apricus of the Warrants and Warrant Shares shall not
have the effect of delisting or suspending the Apricus Common Stock from the
Principal Market.
(f)        Acknowledgment Regarding Buyer's Purchase of Securities. Apricus
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Apricus Transaction Documents and the
transactions contemplated hereby and thereby and that, unless any such Buyer is
disclosed as such the SEC Documents (as defined below), no Buyer is (i) an
officer or director of Apricus or any of the Apricus Subsidiaries, (ii) an
"affiliate" of Apricus or any of the Apricus Subsidiaries (as defined in Rule
144) or (iii) to the knowledge of Apricus, a "beneficial owner" of more than 10%
of the Apricus Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). Apricus further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of Apricus or any of the Apricus Subsidiaries (or in any
similar capacity) with respect to the Apricus Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Apricus Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Securities.




27

--------------------------------------------------------------------------------





Exhibit 10.1


(g)        No General Solicitation. Neither Apricus, nor any of the Apricus
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
(h)    No Integrated Offering. Assuming the accuracy of the Buyers’
representations and warranties in Section 2 and Seelos' representations and
warranties in Section 3, none of Apricus, the Apricus Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of Apricus for purposes of the
1933 Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of Apricus are listed or
designated for quotation. None of Apricus, the Apricus Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act (other than pursuant to the Registration Rights Agreement) or cause
the offering of any of the Securities to be integrated with other offerings for
purposes of any such applicable stockholder approval provisions.  
(i)    Application of Takeover Protections. Apricus and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti‑takeover provision
under Apricus' articles of incorporation (the "Articles of Incorporation") (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Buyers as a result of the Buyers and Apricus
fulfilling their obligations or exercising their rights under the Apricus
Transaction Documents, including without limitation as a result of Apricus'
issuance of the Warrants and Warrant Shares and the Buyers' ownership of the
Securities.
(j)        SEC Documents; Financial Statements. Except as disclosed in Schedule
4(j), during the two (2) years prior to the date hereof, Apricus has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof or prior to the Closing
Date, and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the "SEC Documents"). As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act applicable to Apricus and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of the
dates of the filing of the Form S-4, including any amendments thereto, the Form
S-4, other than the sections of the Form S-4 titled "Risk Factors—Risks Related
to Seelos," "Risk Factors—Risks Related to Seelos' Intellectual Property,"
"Seelos Business," "Seelos Management's




28

--------------------------------------------------------------------------------





Exhibit 10.1


Discussion and Analysis of Financial Condition and Results of Operations" and
"Principal Stockholders of Seelos," at the time the Form S-4 or such amendment
thereto was filed with the SEC, did not contain any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
filing dates, the financial statements of Apricus included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. As of each filing date of the Form S-4 or any amendment thereto, the
financial statements of Apricus included in the Form S-4 complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with GAAP, consistently applied during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of Apricus and the Apricus Subsidiaries as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments which
will not be material, either individually or in the aggregate).
(k)    Material Changes; Undisclosed Events, Liabilities or Developments. Except
as set forth on Schedule 4(k)(i), since the date of the latest audited financial
statements included within the SEC Documents, except as specifically disclosed
in a subsequent SEC Document filed prior to the date hereof or, with respect to
the Closing Date, prior to the Closing Date, or, with respect to the Warrant
Closing Date, prior to the Warrant Closing Date: (i) there has been no event,
occurrence or development that has had or that would reasonably be expected to
result in a Apricus Material Adverse Effect, (ii) Apricus has not incurred any
liabilities (contingent or otherwise) other than (A) trade accounts payable and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in Apricus'
financial statements pursuant to GAAP or disclosed in filings made with the SEC,
(iii) Apricus has not altered its method of accounting, (iv) Apricus has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) Apricus has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Apricus stock option plans. Apricus does not have pending before the SEC any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement or as set forth on Schedule
4(k)(ii), no event, liability, fact, circumstance, occurrence or development has
occurred or exists, or is reasonably expected to occur or exist, with respect to
Apricus or its Apricus Subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition, that would be required to
be disclosed by Apricus under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date hereof.
(l)    Regulatory Permits. Apricus and the Apricus Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Documents,




29

--------------------------------------------------------------------------------





Exhibit 10.1


except where the failure to possess such permits would not reasonably be
expected to result in a Apricus Material Adverse Effect ("Material Permits"),
and neither Apricus nor any Apricus Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
(m)     Foreign Corrupt Practices. Neither Apricus nor any Apricus Subsidiary,
nor to the knowledge of Apricus or any Apricus Subsidiary, any agent or other
person acting on behalf of Apricus or any Apricus Subsidiary, has: (i) directly
or indirectly, used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by Apricus
or any Apricus Subsidiary (or made by any person acting on its behalf of which
Apricus is aware) which is in violation of law or (iv) violated in any material
respect any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended.
(n)    Sarbanes-Oxley; Internal Accounting Controls. Apricus and the Apricus
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and as of the Closing Date. Apricus and the
Apricus Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Apricus and the Apricus Subsidiaries
have established disclosure controls and procedures (as defined in 1934 Act
Rules 13a-15(e) and 15d-15(e)) for Apricus and the Apricus Subsidiaries and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by Apricus in the reports it files or submits under the
1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the SEC's rules and forms. Apricus' certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
Apricus and the Apricus Subsidiaries as of the end of the period covered by the
most recently filed periodic report under the 1934 Act (such date, the
"Evaluation Date"). Apricus presented in its most recently filed periodic report
under the 1934 Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the 1934 Act) of Apricus and its Apricus Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of Apricus or its Apricus Subsidiaries.
(o)    Transactions With Affiliates and Employees. Except as set forth in the
SEC Documents, none of the officers or directors of Apricus or any Apricus
Subsidiary and, to the knowledge of Apricus, none of the employees of Apricus or
any Apricus Subsidiary is presently a party to any transaction with Apricus or
any Apricus Subsidiary (other than for services as




30

--------------------------------------------------------------------------------





Exhibit 10.1


employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of Apricus, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee, stockholder, member or partner, in each
case in excess of $120,000 other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Apricus and (iii) other employee benefits, including stock option agreements
under any stock option plan of Apricus.
(p)    Capitalization. The capitalization of Apricus as of September 30, 2018 is
as set forth on Schedule 4(p)(i), which Schedule 4(p)(i) shall also include the
number of shares of Apricus Common Stock owned beneficially, and of record, by
Affiliates of Apricus as of September 30, 2018. Except as set forth on Schedule
4(p)(ii), Apricus has not issued any capital stock since September 30, 2018,
other than pursuant to the exercise of employee stock options under Apricus'
stock option plans, the issuance of shares of Apricus Common Stock to employees
pursuant to Apricus' employee stock purchase plans, and pursuant to the
conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the 1934 Act. Except as
set forth on Schedule 4(p)(iii), no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Apricus Transaction Documents. Except as a
result of the purchase and sale of the Warrants, and except as set forth
on Schedule 4(p)(iv), there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Apricus Common Stock or the capital stock of any Apricus Subsidiary,
or contracts, commitments, understandings or arrangements by which Apricus or
any Apricus Subsidiary is or may become bound to issue additional shares of
Apricus Common Stock or Common Stock Equivalents or capital stock of any Apricus
Subsidiary. The issuance and sale of the Warrants and Warrant Shares will not
obligate Apricus or any Apricus Subsidiary to issue shares of Apricus Common
Stock or other securities to any Person (other than the Buyers) and will not
result in a right of any holder of Apricus securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. There are no
outstanding securities or instruments of Apricus or any Apricus Subsidiary that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which Apricus or any Apricus
Subsidiary is or may become bound to redeem a security of Apricus or such
Apricus Subsidiary. Apricus does not have any stock appreciation rights or
"phantom stock" plans or any similar plan or agreement. All of the outstanding
shares of capital stock of Apricus are duly authorized, validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the board of directors or others is required for the issuance and sale of the
Warrants and Warrant Shares. Except as set forth on Schedule 4(p)(v) or as
disclosed in the SEC Documents, there are no stockholders agreements, voting
agreements or other similar agreements with respect to Apricus' capital stock to
which Apricus is a party or, to the knowledge of Apricus, between or among any
of Apricus' stockholders. Except as set forth on Schedule 4(p)(vi), there are no
securities




31

--------------------------------------------------------------------------------





Exhibit 10.1


or instruments containing redemption, anti-dilution or similar provisions that
will be triggered by the issuance of the Securities or the Merger.
(q)    Compliance. Neither Apricus nor any Apricus Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by Apricus
or any Apricus Subsidiary under), nor has Apricus or any Apricus Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree, or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as would not have
or reasonably be expected to result in a Apricus Material Adverse Effect.
(r)    Litigation. Except as set forth on Schedule 4(r), there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of Apricus, threatened against or affecting Apricus, any Apricus
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an "Action") which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Apricus Transaction Documents or the Securities or (ii) would, if there
were an unfavorable decision, have or reasonably be expected to result in a
Apricus Material Adverse Effect. Neither Apricus nor any Apricus Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of Apricus, there is not pending or contemplated, any investigation by
the SEC involving Apricus or any current or former director or officer of
Apricus. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by Apricus or any Apricus
Subsidiary under the 1934 Act or the 1933 Act.
(s)    Insurance. Apricus and the Apricus Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Apricus and the
Apricus Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Except as set forth on Schedule 4(s) or as disclosed in the SEC Documents,
neither Apricus nor any Apricus Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
(t)    Labor Relations. No labor dispute exists or, to the knowledge of Apricus,
is imminent with respect to any of the employees of Apricus, which would
reasonably be expected to result in a Apricus Material Adverse Effect. None of
Apricus' or its Apricus Subsidiaries' employees is a member of a union that
relates to such employee's relationship with Apricus or such Apricus




32

--------------------------------------------------------------------------------





Exhibit 10.1


Subsidiary, and neither Apricus nor any of its Apricus Subsidiaries is a party
to a collective bargaining agreement, and Apricus and its Apricus Subsidiaries
believe that their relationships with their employees are good. To the knowledge
of Apricus, no executive officer of Apricus or any Apricus Subsidiary is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject Apricus or any of its Apricus Subsidiaries to
any liability with respect to any of the foregoing matters. Apricus and its
Apricus Subsidiaries are in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not, individually or in the aggregate, reasonably be
expected to have a Apricus Material Adverse Effect.
(u)    Title to Assets. Apricus and the Apricus Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of Apricus and the Apricus Subsidiaries, in each case free and clear of
all liens, except for (i) liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by Apricus and the Apricus Subsidiaries and (ii) liens for
the payment of federal, state or other taxes, for which appropriate reserves
have been made therefor in accordance with GAAP and the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by Apricus and the Apricus Subsidiaries are held by them under
valid, subsisting and enforceable leases with which Apricus and the Apricus
Subsidiaries are in compliance.
(v)    Intellectual Property. Apricus and the Apricus Subsidiaries have, or have
rights to use, all Intellectual Property Rights as described in the SEC
Documents, except where the failure to possess such rights would not reasonably
be expected to have a Apricus Material Adverse Effect. Except as set forth
on Schedule 4(v) or as disclosed in the SEC Documents, none of, and neither
Apricus nor any Apricus Subsidiary has received a notice (written or otherwise)
that any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement. Neither Apricus nor any Apricus
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Documents, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as would not have or reasonably
be expected to not have a Apricus Material Adverse Effect. To the knowledge of
Apricus, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. Apricus and its Apricus Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so would not, individually
or in the aggregate, reasonably be expected to have a Apricus Material Adverse
Effect.
(w)     Environmental Laws.    Apricus and its Apricus Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to Hazardous Materials into the environment, or otherwise




33

--------------------------------------------------------------------------------





Exhibit 10.1


relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
Environmental Laws; (ii) have received all permits licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (iii) are in compliance with all terms and conditions of any
such permit, license or approval, except where in each clause (i), (ii) and
(iii), the failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a Apricus Material Adverse Effect.
(x)    Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Apricus Material
Adverse Effect, Apricus and its Apricus Subsidiaries each (i) has made or filed
all United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of Apricus or of any Apricus Subsidiary
know of no basis for any such claim.
(y)    Investment Company. Apricus is not, and is not an Affiliate of, and
immediately after Seelos’ receipt of payment for the Securities, will not be or
be an Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. Apricus shall conduct its business in a manner
so that it will not become an "investment company" subject to registration under
the Investment Company Act of 1940, as amended.
(z)    Registration Rights. Except as set forth on Schedule 4(z), other than
each of the Buyers, no Person has any right to cause Apricus or any Apricus
Subsidiary to effect the registration under the 1933 Act of any securities of
Apricus or any Apricus Subsidiary.
(aa)    Solvency. Based on the consolidated financial condition of Apricus as of
the Closing Date, after giving effect to the receipt by Seelos of the proceeds
from the sale of the Securities hereunder: (i) the fair saleable value of
Apricus' assets exceeds the amount that will be required to be paid on or in
respect of Apricus' existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) Apricus' assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by Apricus,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of Apricus, together with the proceeds
Apricus would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its liabilities when such amounts are required to be paid.
Apricus does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). Apricus has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing




34

--------------------------------------------------------------------------------





Exhibit 10.1


Date. Schedule 4(aa) sets forth as of the date hereof all outstanding secured
and unsecured Indebtedness of Apricus or any Apricus Subsidiary, or for which
Apricus or any Apricus Subsidiary has commitments. For the purposes of this
Section 4, "Indebtedness" means (x) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade account payables and accrued
expenses incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in Apricus'
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither Apricus nor any Apricus Subsidiary
is in default with respect to any Indebtedness.
(bb)    Acknowledgment Regarding Buyer's Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by Apricus that: (i) none of the Buyers has been asked by
Apricus to agree, nor has any Buyer agreed, to desist from purchasing or
selling, long and/or short, securities of Apricus, or "derivative" securities
based on securities issued by Apricus or to hold the Securities for any
specified term, (ii) past or future open market or other transactions by any
Buyer, specifically including, without limitation, short sales or "derivative"
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of Apricus' publicly-traded
securities, (iii) any Buyer, and counter-parties in "derivative" transactions to
which any such Buyer is a party, directly or indirectly, may presently have a
"short" position in the Apricus Common Stock and (iv) each Buyer shall not be
deemed to have any affiliation with or control over any arm's length
counter-party in any "derivative" transaction. Apricus further understands and
acknowledges that (y) one or more Buyers may engage in hedging activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Warrant Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in Apricus at and after the time that the hedging activities
are being conducted.  Apricus acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Apricus Transaction
Documents.
(cc)    Regulation M Compliance.  Apricus has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of Apricus to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of Apricus.
(dd)    FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration ("FDA") under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder ("FDCA") that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by Apricus or any of its
Apricus Subsidiaries (each such product, a "Pharmaceutical Product"), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by Apricus in compliance with all applicable




35

--------------------------------------------------------------------------------





Exhibit 10.1


requirements under FDCA and similar laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports, except where the failure to be in compliance
would not have a Apricus Material Adverse Effect. There is no pending, completed
or, to Apricus' knowledge, threatened, action (including any lawsuit,
arbitration, or legal or administrative or regulatory proceeding, charge,
complaint, or investigation) against Apricus or any of its Apricus Subsidiaries,
and none of Apricus or any of its Apricus Subsidiaries has received any notice,
warning letter or other communication from the FDA or any other governmental
entity, which (i) contests the premarket clearance, licensure, registration, or
approval of, the uses of, the distribution of, the manufacturing or packaging
of, the testing of, the sale of, or the labeling and promotion of any
Pharmaceutical Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Pharmaceutical Product, (iii)
imposes a clinical hold on any clinical investigation by Apricus or any of its
Apricus Subsidiaries, (iv) enjoins production at any facility of Apricus or any
of its Apricus Subsidiaries, (v) enters or proposes to enter into a consent
decree of permanent injunction with Apricus or any of its Apricus Subsidiaries,
or (vi) otherwise alleges any violation of any laws, rules or regulations by
Apricus or any of its Apricus Subsidiaries, and which, either individually or in
the aggregate, would have a Apricus Material Adverse Effect. The properties,
business and operations of Apricus have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of the FDA.  Except as set forth on Schedule 4(dd) or as Disclosed in the SEC
Documents, Apricus has not been informed by the FDA that the FDA will prohibit
the marketing, sale, license or use in the United States of any product proposed
to be developed, produced or marketed by Apricus nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by Apricus.
(ee)    U.S. Real Property Holding Corporation. Apricus is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and Apricus shall so certify
upon any Buyer's request.
(ff)    Form S-3 Eligibility. Apricus is eligible to register the resale of the
Warrant Shares for resale by the Buyers on Form S-3 promulgated under the 1933
Act.
(gg)    Bank Holding Company Act. Neither Apricus nor any of its Apricus
Subsidiaries or Affiliates is subject to the BHCA and to regulation by the
Federal Reserve. Neither Apricus nor any of its Apricus Subsidiaries or
Affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither Apricus
nor any of its Apricus Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
(hh)    Shell Company Status. Apricus is not, and has never been, an issuer
identified in, or subject to, Rule 144(i)(1) of the 1933 Act.




36

--------------------------------------------------------------------------------





Exhibit 10.1


(ii)    Compliance with Anti-Money Laundering Laws. The operations of Apricus
and its Apricus Subsidiaries are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the Anti-Money Laundering Laws, and no Action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving Apricus or any Apricus Subsidiary with respect to the Anti-Money
Laundering Laws is pending or, to the knowledge of Apricus or any Apricus
Subsidiary, threatened.
(jj)    Office of Foreign Assets Control. Neither Apricus nor any Apricus
Subsidiary nor, to Apricus' knowledge, any director, officer, agent, employee or
affiliate of Apricus or any Apricus Subsidiary is currently subject to any U.S.
sanctions administered by OFAC.
(kk)    No Additional Agreements. Apricus does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Apricus Transaction Documents other than as specified in the Apricus
Transaction Documents.
(ll)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Apricus Transaction Documents, Apricus
confirms that neither it nor any other Person acting on its behalf has provided
any of the Buyers or their agents or counsel with any information that it
believes constitutes or might constitute material, non-public information.
Apricus understands and confirms that the Buyers will rely on the foregoing
representation in effecting transactions in securities of Apricus. All of the
disclosure furnished by or on behalf of Apricus to the Buyers regarding Apricus
and its Apricus Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. The press releases disseminated by Apricus during the twelve months
preceding the date of this Agreement taken as a whole do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made and when made, not
misleading. Apricus acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2 hereof.
(mm)    Stock Option Plans. Each stock option granted by Apricus was granted (i)
in accordance with the terms of Apricus' stock option plan and (ii) with an
exercise price at least equal to the fair market value of the Apricus Common
Stock on the date such stock option would be considered granted under GAAP and
applicable law. No stock option granted under Apricus' stock option plan has
been backdated. Apricus has not knowingly granted, and there is no and has been
no Apricus policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding Apricus or its
Apricus Subsidiaries or their financial results or prospects.
(nn)    No Disqualification Events.  With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the 1933 Act, none of
Apricus, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of Apricus participating in the offering hereunder, any
beneficial owner of 20% or more of Apricus' outstanding voting equity




37

--------------------------------------------------------------------------------





Exhibit 10.1


securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with Apricus in any
capacity at the time of sale (each, an "Apricus Covered Person" and, together,
"Apricus Covered Persons") is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). Apricus has
exercised reasonable care to determine whether any Apricus Covered Person is
subject to a Disqualification Event. Apricus has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.
(oo)    Other Covered Persons. Other than pursuant to the Engagement Letter
between Apricus and Canaccord Genuity LLC, dated as of March 22, 2018, Apricus
is not aware of any person (other than any Apricus Covered Person) that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Securities.
(pp)    Notice of Disqualification Events. Apricus will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Apricus Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Apricus Covered Person, in each case of which it is aware.
5.    COVENANTS.
(a)        Commercially Reasonable Efforts. Each party shall use its
commercially reasonable efforts timely to satisfy each of the covenants and the
conditions to be satisfied by it as provided in Sections 7 and 8 of this
Agreement.
(b)        Form D and Blue Sky. Each of Seelos and Apricus agrees to file a Form
D with respect to the Common Shares and Warrants, respectively, as required
under Regulation D and to provide a copy thereof to each Buyer promptly after
such filing. Each of Seelos and Apricus shall, on or before the Closing Date,
take such action as it shall reasonably determine is necessary in order to
obtain an exemption for or to qualify the Securities for sale to the Buyers at
the Closing and the Warrant Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. Each of Seelos
and Apricus shall make all filings and reports relating to the offer and sale of
the Securities required under applicable securities or "Blue Sky" laws of the
states of the United States following the Closing Date.
(c)        Reporting Status. Until the date on which the Investors (as defined
in the Registration Rights Agreement) shall have sold all of the Warrant Shares
and none of the Warrants are outstanding (the "Reporting Period"), Apricus shall
use its commercially reasonable efforts to timely file all reports required to
be filed with the SEC pursuant to the 1934 Act, and Apricus shall not terminate
its status as an issuer required to file reports under the 1934 Act unless the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination, and Apricus shall take all actions reasonably
necessary to maintain its eligibility to register the Warrant Shares for resale
by the Investors on Form S-3 or, if it is ineligible to use Form S-3, on Form
S-1.




38

--------------------------------------------------------------------------------





Exhibit 10.1


(d)     Exchange of Shares.
(i) Immediately following the issuance of the Common Shares on the Closing Date,
the Common Shares shall be exchanged for shares of Apricus Common Stock (the
"Exchange Shares") on the terms described in the Merger Agreement. Such Exchange
Shares shall be delivered to each Buyer by crediting to such Buyer's or its
designee's balance account within (i) with respect to the Exchange Shares being
issued in exchange of the Initial Common Shares, two (2) Trading Days following
the Closing Date and (ii) with respect to the Exchange Shares being issued in
exchange of any Additional Common Shares, on the applicable Additional Common
Share Delivery Date. Notwithstanding anything to the contrary contained herein,
in no event will any Exchange Shares be delivered with any restrictive legends
or any restrictions or limitations on resale by the Buyers. If Apricus and/or
the Transfer Agent requires any legal opinions with respect to the delivery of
any Exchange Shares without restrictive legends or the removal of any such
restrictive legends, Apricus agrees to cause at its expense its legal counsel to
issue any such legal opinions.
(ii) If Apricus shall fail for any reason or for no reason to credit such
Buyer's or its designee's balance account with DTC within two (2) Trading Days
following the Closing Date (the "Merger Delivery Date") the applicable Exchange
Shares with respect to the Initial Common Shares to which such Buyer is entitled
hereunder (a "Merger Delivery Failure"), then, in addition to all other remedies
available to such Buyer, Apricus shall pay in cash to such Buyer on each day
after such Merger Delivery Date that Apricus shall fail to credit such Buyer's
or its designee's balance account with DTC for the number of shares of Apricus
Common Stock to which such Buyer is entitled pursuant to the exchange of the
Initial Common Shares for Apricus Common Stock pursuant to the Merger, an amount
equal to 1.5% of the product of (A) the number of Exchange Shares with respect
to the Initial Common Shares not delivered to such Buyer on or prior to the
Merger Delivery Date and to which the Buyer is entitled, and (B) any trading
price of the Apricus Common Stock selected by the Buyer in writing as in effect
at any time during the period beginning on the Merger Delivery Date and ending
on the date Apricus makes the applicable cash payment, and if on or after such
Trading Day such Buyer (or any Person in respect of, or on behalf, of such
Buyer) purchases (in an open market transaction or otherwise) shares of Apricus
Common Stock related to the applicable Merger Delivery Failure (a "Merger
Buy-In"), then, in addition to all other remedies available to such Buyer,
Apricus shall, within two (2) Trading Days after such Buyer's request and in
such Buyer's discretion, either (i) pay cash to such Buyer in an amount equal to
such Buyer's total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Apricus Common Stock so
purchased (the "Merger Buy-In Price"), at which point Apricus' obligation to
credit such Buyer's or its designee's balance account with DTC for such shares
of Apricus Common Stock shall terminate, or (ii) promptly honor its obligation
to credit such Buyer's or its designee's balance account with DTC and pay cash
to such Buyer in




39

--------------------------------------------------------------------------------





Exhibit 10.1


an amount equal to the excess (if any) of the Merger Buy-In Price over the
product of (A) such number of shares of Apricus Common Stock, multiplied by (B)
any trading price of the Apricus Common Stock selected by such Buyer in writing
as in effect at any time during the period beginning on the Merger Delivery Date
and ending on the date of such delivery and payment under this Section 5(d)(ii).
Nothing shall limit any Buyer's right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to Apricus' failure
to timely electronically deliver shares of Apricus Common Stock as required
pursuant to the terms hereof.
(e)        Use of Proceeds. Seelos shall use the proceeds from the sale of the
Securities for working capital and general corporate purposes and to meet
Seelos’ obligations set forth in the Form S-4.
(f)        Financial Information. Apricus agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, any Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K (or
any analogous reports under the 1934 Act) and any registration statements (other
than on Form S‑8) or amendments filed pursuant to the 1933 Act, (ii) unless the
following have been widely disseminated by wire service or in one or more
newspapers of general circulation, on the same day as the release thereof,
facsimile or e-mailed copies of all press releases issued by Apricus, and (iii)
unless the following are filed with the SEC through EDGAR and are available to
the public through the EDGAR system, copies of any notices and other information
made available or given to the stockholders of Apricus generally,
contemporaneously with the making available or giving thereof to the
stockholders. As used herein, "Business Day" means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.
(g)        Listing. During the Reporting Period, Apricus shall promptly secure
the listing of all of the Exchange Shares and Registrable Securities (as defined
in the Registration Rights Agreement) on the Principal Market and shall maintain
such listing of all Exchange Shares and Registrable Securities from time to time
issuable under the terms of the Transaction Documents. Apricus shall maintain
the authorization for quotation of the Apricus Common Stock on the Principal
Market or any other Eligible Market (as defined in the Warrants). During the
Reporting Period, neither Apricus nor any of the Apricus Subsidiaries shall take
any action which would be reasonably expected to result in the delisting or
suspension of the Apricus Common Stock on the Principal Market. Apricus shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(g).
(h)    Fees. Seelos shall reimburse the Lead Investor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all actual, reasonable and
documented costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including all legal fees and




40

--------------------------------------------------------------------------------





Exhibit 10.1


disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount may be withheld by such Buyer from its
Purchase Price at the Closing to the extent not previously reimbursed by Seelos.
Notwithstanding the foregoing, in no event will the fees of counsel of the Lead
Investor reimbursed by Seelos pursuant to this Section 5(h) (in addition to any
other expense amounts paid to any Buyer or its counsel prior to the date of this
Agreement) exceed $100,000 without the prior written approval of Seelos. Seelos
shall be responsible for the payment of any placement agent's fees, financial
advisory fees, or broker's commissions (other than for Persons engaged by any
Buyer) relating to or arising out of the transactions contemplated hereby,
including, without limitation, any fees or commissions payable to the Placement
Agent and the Escrow Agent. Seelos shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorney's fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Buyers.
(i)    Pledge of Securities. Each of Seelos and Apricus acknowledges and agrees
that the Securities (excluding Securities held in escrow pursuant to the
Securities Escrow Agreement) may be pledged by an Investor, at the Investor's
sole cost and expense, in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide Apricus with any notice thereof or otherwise make any
delivery to Apricus pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. Apricus hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor, at
the Investor's sole cost and expense.
(j)        Disclosure of Transactions and Other Material Information. On or
before the Disclosure Time (as defined below), Apricus shall file a Current
Report on Form 8-K or Form S-4 describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement (and all schedules and exhibits to this Agreement), the form of
the Warrant, the Registration Rights Agreement, the Securities Escrow Agreement
and the Form of Lock-Up Agreement as exhibits to such filing (including all
attachments), the "8-K Filing"). From and after the filing of the 8-K Filing, no
Buyer shall be in possession of any material, non-public information received
from Seelos, Apricus, any of their respective Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, that is not
disclosed in the 8-K Filing. In addition, effective upon the filing of the 8-K
Filing, each of Seelos and Apricus acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between Seelos, Apricus, any of their respective Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Buyers or any of their affiliates, on the other hand,
shall terminate and be of no further force or effect. Each of




41

--------------------------------------------------------------------------------





Exhibit 10.1


Seelos and Apricus shall not, and shall cause each of their respective
Subsidiaries and its and each of their respective officers, directors,
employees, affiliates and agents, not to, provide any Buyer with any material,
non-public information regarding Seelos, Apricus or any of their respective
Subsidiaries from and after the date hereof without the express prior written
consent of such Buyer. If a Buyer has, or believes it has, received any such
material, non-public information regarding Seelos, Apricus or any of their
respective Subsidiaries from Seelos, Apricus, any of their respective
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, it may provide Apricus with written notice thereof.
Apricus shall, within two (2) Trading Days of receipt of such notice, make
public disclosure of such material, non-public information. In the event of a
breach of the foregoing covenant by Seelos, Apricus, any of their respective
Subsidiaries, or any of their respective officers, directors, employees,
affiliates and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by Seelos, Apricus,
their respective Subsidiaries, or any of their respective officers, directors,
employees, affiliates or agents. No Buyer shall have any liability to Seelos,
Apricus, their respective Subsidiaries, or any of its or their respective
officers, directors, employees, affiliates or agents for any such disclosure. To
the extent that Seelos or Apricus delivers any material, non-public information
to a Buyer without such Buyer's consent, each of Seelos and Apricus hereby
covenants and agrees that such Buyer shall not have any duty of confidentiality
to Seelos, Apricus, any of their respective Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty to Seelos, Apricus, any of their respective Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents not to
trade on the basis of, such material, non-public information. Subject to the
foregoing, none of Seelos, Apricus, their respective Subsidiaries nor any Buyer
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that each of Seelos and
Apricus shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions (i)
in substantial conformity with the 8-K Filing and contemporaneously therewith
and (ii) as is required by applicable law and regulations (provided that in the
case of clause (i) each Buyer shall be consulted by Seelos or Apricus in
connection with any such press release or other public disclosure prior to its
release). Except for the Form S-4 and the Registration Statement required to be
filed pursuant to the Registration Rights Agreement, without the prior written
consent of any applicable Buyer, none of Seelos, Apricus or any of their
respective Subsidiaries or affiliates shall disclose the name of such Buyer in
any filing, announcement, release or otherwise. Upon receipt or delivery by
Apricus of any notice in accordance with the terms of this Agreement or any
other Transaction Document, unless Apricus has in good faith determined that the
matters relating to such notice do not constitute material, nonpublic
information relating to Apricus or the Apricus Subsidiaries, Apricus shall
contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise. In
the event that Apricus believes that a notice contains material, nonpublic
information relating to Apricus or the Apricus Subsidiaries, Apricus so shall
indicate to the Buyers contemporaneously with delivery of such notice, and in
the absence of any such indication, the Buyers shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to Apricus or the Apricus Subsidiaries. As used herein,
"Disclosure Time" means, (i) if this Agreement is signed on a day that is not a
Trading Day or after 9:00 a.m. (New York City time) and before midnight (New
York




42

--------------------------------------------------------------------------------





Exhibit 10.1


City time) on any Trading Day, 9:01 a.m. (New York City time) on the Trading Day
immediately following the date hereof, unless otherwise instructed in writing as
to an earlier time by the Lead Investor, or (ii) if this Agreement is signed
between midnight (New York City time) and 9:00 a.m. (New York City time) on any
Trading Day, no later than 9:01 a.m. (New York City time) on the date hereof,
unless otherwise instructed in writing as to an earlier time by the Lead
Investor.
(k)        Corporate Existence. So long as any Buyer beneficially owns any
Securities, Apricus shall maintain its corporate existence and shall not be
party to any Fundamental Transaction (as defined in the Warrants) unless Apricus
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Warrants.
(l)        Reservation of Shares. Until the Reservation Date (as defined in the
Warrants), Apricus shall take all action necessary to have authorized, and
reserved for the purpose of issuance, no less than the number of shares of
Apricus Common Stock equal to the Required Reserve Amount. From and after such
Reservation Date (as defined in the Warrants), Apricus shall take all action
necessary to have authorized, and reserved for the purpose of issuance, no less
than the number of shares of Apricus Common Stock necessary to effect the
exercise of all of the Warrants then outstanding, without regard to any
limitation on exercise included therein. If at any time the number of shares of
Apricus Common Stock authorized and reserved for issuance is not sufficient to
meet the requirements set forth in this Section 5(l), Apricus will promptly take
all corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet Apricus' obligations under this Section
5(l), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of Apricus in favor of an increase in the
authorized shares of Apricus Common Stock to ensure that the number of
authorized shares is sufficient to meet the requirements set forth in this
Section 5(l).
(m)        Conduct of Business. The business of Seelos, Apricus and their
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, including, without limitation, FCPA and
other applicable Anti-Bribery Laws, OFAC regulations and other applicable
Sanctions Laws, and Anti-Money Laundering Laws.
(i)    None of Seelos, Apricus, nor any of their Subsidiaries or affiliates,
directors, officers, employees, representatives or agents shall:
(a)    conduct any business or engage in any transaction or dealing with or for
the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;
(b)    deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to the
applicable Sanctions Laws;
(c)    use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity,




43

--------------------------------------------------------------------------------





Exhibit 10.1


including, without limitation, any Anti-Money Laundering Laws, Sanctions Laws,
or Anti-Bribery Laws; or
(d)    violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering Laws, Sanctions Laws, or Anti-Bribery Laws.
(ii)    Each of Seelos and Apricus shall maintain in effect and enforce policies
and procedures designed to ensure compliance by it and its Subsidiaries and
their directors, officers, employees, agents representatives and affiliates with
the Sanctions Laws and Anti-Bribery Laws.
(iii)    During the Reporting Period, each of Seelos and Apricus will promptly
notify the Buyers in writing if any of it, or any of its Subsidiaries or
affiliates, directors, officers, employees, representatives or agents, shall
become a Blocked Person, or become directly or indirectly owned or controlled by
a Blocked Person.
(iv)    During the Reporting Period, each of Seelos and Apricus shall provide
such information and documentation as the Buyers or any of their affiliates may
require to satisfy compliance with the Anti-Money Laundering Laws, Sanctions
Laws, or Anti-Bribery Laws.
(v)    The covenants set forth above shall be ongoing during the Reporting
Period. During the Reporting Period, each of Seelos and Apricus shall promptly
notify the Buyers in writing should it become aware (a) of any changes to these
covenants, or (b) if it cannot comply with the covenants set forth herein.
During the Reporting Period, each of Seelos and Apricus shall also promptly
notify the Buyers in writing should they become aware of an investigation,
litigation or regulatory action relating to an alleged or potential violation of
the Anti-Money Laundering Laws, Sanctions Laws, and Anti-Bribery Laws.
(n)        Additional Issuances of Securities.
(i)    For purposes of this Agreement, the following definitions shall apply.
(1)        "Convertible Securities" means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Seelos Common Stock
or Apricus Common Stock.
(2)        "Options" means any rights, warrants or options to subscribe for or
purchase Seelos Common Stock, Apricus Common Stock or Convertible Securities.
(3)        "Common Stock Equivalents" means, collectively, Options and
Convertible Securities.
(ii)    From the date hereof until the date that is thirty (30) calendar days
after the earliest of (x) such time as all of the Registrable Securities may be
sold without restriction or limitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule




44

--------------------------------------------------------------------------------





Exhibit 10.1


144(c)(1), (y) the one (1) year anniversary of the Closing Date, and (z) the
date that the Initial Registration Statement (as defined in the Registration
Rights Agreement) has been declared effective by the SEC; provided, that this
clause (z) shall only apply if there are no Cutback Shares (as defined in the
Registration Rights Agreement) arising from the Initial Registration Statement
(the "Trigger Date"), Apricus shall not, directly or indirectly, file any
registration statement or any amendment or supplement thereto other than (A) the
Form S-4, (B) registration statements after the effective date of the Merger
with respect to the issuance or resale of any Excluded Securities (as defined in
the Series A Warrants), (C) registration statements required to be filed
pursuant to that certain Subscription Agreement dated January 12, 2016, among
Apricus, Sarissa Capital Domestic Fund LP and Sarissa Capital Offshore Master
Fund LP, as amended, (D) registration statements required to be filed pursuant
to that certain Underwriting Agreement, dated April 20, 2017, between Apricus
and H.C. Wainwright & Co., LLC, (E) registration statements required to be filed
pursuant to that certain Registration Rights Agreement, dated as of September
10, 2017, between Apricus and each purchaser named in the signature pages
thereto and (F) registration statements required to be filed pursuant to that
certain Registration Rights Agreement, dated September 24, 2018, by and between
Apricus and the investors party thereto, as may be amended or restated from time
to time ((A) through (F), including any amendments or supplements thereto
provided that the registration statements referenced in clauses (A) through (F)
shall not register pursuant to any amendment or supplement thereto a greater
number of shares of Apricus Common Stock as being contemplated on the date
hereof (as such number of shares of Apricus Common Stock may be adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date hereof), collectively, "Exempt Registration
Statements"), or cause any registration statement other than the Exempt
Registration Statements to be declared effective by the SEC, or grant any
registration rights to any Person that can be exercised prior to such time as
set forth above, other than pursuant to the Registration Rights Agreement. From
the date hereof until the Trigger Date, neither Seelos nor Apricus shall, (1)
directly or indirectly, offer, sell, grant any option to purchase, or otherwise
dispose of (or announce any offer, sale, grant or any option to purchase or
other disposition of) any of its or its Subsidiaries' debt, equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Seelos Common
Stock, Apricus Common Stock or Common Stock Equivalents, including, without
limitation, any rights, warrants or options to subscribe for or purchase Seelos
Common Stock or Apricus Common Stock or directly or indirectly convertible into
or exchangeable or exercisable for Seelos Common Stock or Apricus Common Stock
at a price which varies or may vary with the market price of the Seelos Common
Stock or Apricus Common Stock, including by way of one or more reset(s) to any
fixed price (any such offer, sale, grant, disposition or announcement being
referred to as a "Subsequent Placement"), or (2) be party to any solicitations,
negotiations or discussions with regard to the foregoing.








45

--------------------------------------------------------------------------------





Exhibit 10.1


(iii)    The restrictions contained Section 5(n)(ii) shall not apply to any
issuance or proposed issuance of any Excluded Securities (as defined in the
Series A Warrants).
(o)        Public Information. At any time during the period commencing from the
six (6) month anniversary of the Closing Date and ending at such time that all
of the Registrable Securities, if a registration statement is not available for
the resale of all of the Registrable Securities, may be sold without restriction
or limitation pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1), if Apricus shall (i) fail for any reason to
satisfy the requirements of Rule 144(c)(1), including, without limitation, the
failure to satisfy the current public information requirements under Rule 144(c)
or (ii) if Apricus has ever been an issuer described in Rule 144(i)(1)(i) or
becomes such an issuer in the future, and Apricus shall fail to satisfy any
condition set forth in Rule 144(i)(2) (each, a "Public Information Failure")
then, as partial relief for the damages to any holder of Securities by reason of
any such delay in or reduction of its ability to sell the Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), Apricus shall pay to each such holder an amount in cash equal to one
percent (1.0%) of the aggregate Purchase Price of such holder's Securities on
the day of a Public Information Failure and on every thirtieth day (prorated for
periods totaling less than thirty days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
Public Information Failure no longer prevents a holder of Securities from
selling such Securities pursuant to Rule 144 without any restrictions or
limitations. The payments to which a holder shall be entitled pursuant to this
Section 5(o) are referred to herein as "Public Information Failure Payments."
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event Apricus
fails to make Public Information Failure Payments in a timely manner, such
Public Information Failure Payments shall bear interest at the rate of 1.5% per
month (prorated for partial months) until paid in full.
(p)    Notice of Disqualification Events. Each of Seelos and Apricus will notify
the Buyers in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person.
(q)    FAST Compliance. While any Warrants are outstanding, Apricus shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.
(r)     Lock-Up. Apricus shall not amend, modify, waive or terminate any
provision of any of the Lock-Up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-Up Agreement in
accordance with its terms. If any officer or director that is a party to a
Lock-Up Agreement breaches any provision of a Lock-Up Agreement, Apricus shall
promptly use its commercially reasonable efforts to seek specific performance of
the terms of such Lock-Up Agreement.






46

--------------------------------------------------------------------------------





Exhibit 10.1


(s)     Variable Securities. Until the date that is three years following the
Closing Date, Seelos, Apricus and each Apricus Subsidiary shall be prohibited
from effecting or entering into an agreement to effect any Subsequent Placement
involving a Variable Rate Transaction. "Variable Rate Transaction" means a
transaction in which Seelos, Apricus or any Apricus Subsidiary (i) issues or
sells any Convertible Securities either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Seelos Common Stock or Apricus Common
Stock at any time after the initial issuance of such Convertible Securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such Convertible Securities or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of Seelos or Apricus or the market for the Seelos Common
Stock or Apricus Common Stock, other than pursuant to a customary "weighted
average" anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit) whereby Seelos, Apricus or any
Apricus Subsidiary may sell securities at a future determined price (other than
standard and customary "preemptive" or "participation" rights); provided,
however, that following the date that is ninety (90) days after the Trigger
Date, such restriction shall not extend to an "at-the-market" offering pursuant
to one or more agreements, by and between Apricus and an investment bank, to
issue shares of Apricus Common Stock to settle such investment bank's sales in
the Principal Market. Each Buyer shall be entitled to obtain injunctive relief
against Seelos, Apricus and the Apricus Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages for
an actual breach of this Section 5(s).
(t)        Authorized Share Increase. Apricus shall solicit its stockholders'
approval to increase the authorized shares of Apricus to 120,000,000 shares of
Apricus Common Stock (the "Share Increase" and Apricus' stockholders' approval
of the Share Increase, the "Share Increase Approval") at the same time Apricus
solicits its stockholders’ approval of the Merger (as defined in Section 7(iv))
and Apricus shall use its commercially reasonable efforts to obtain the Share
Increase Approval, including, without limitation, causing Apricus' board of
directors to recommend to Apricus' stockholders that they approve the Share
Increase. For the avoidance of doubt, if Apricus' stockholders do not approve
the Share Increase at the Meeting, Apricus shall not, unless otherwise required
pursuant to Section 5(l) and the Warrants, be obligated to solicit the Share
Increase Approval at any additional meetings of the Apricus stockholders.
(u)    Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, Apricus agrees to deliver, or cause to be delivered, to each Buyer
and Schulte Roth & Zabel LLP a complete closing set (which may be solely in
electronic format) of the executed Transaction Documents, Securities and any
other documents required to be delivered to any party pursuant to Section 8
hereof or otherwise.
6.        REGISTER; TRANSFER AGENT INSTRUCTIONS.
(a)    Register. Apricus shall maintain at its principal executive offices (or
such other office or agency of Apricus as it may designate by notice to each
holder of Securities), a register for the Warrants in which Apricus shall record
the name and address of the Person in whose name the Warrants have been issued
(including the name and address of each transferee) and the number




47

--------------------------------------------------------------------------------





Exhibit 10.1


of Warrant Shares issuable upon exercise of the Warrants held by such Person.
Apricus shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.
(b)    Transfer Agent Instructions. Apricus shall issue irrevocable instructions
to its transfer agent, and any subsequent transfer agent, in a form reasonably
acceptable to the parties and the Transfer Agent (the "Irrevocable Transfer
Agent Instructions") to issue certificates or credit shares to the applicable
balance accounts at DTC, registered in the name of each Buyer or its respective
nominee(s), for the Exchange Shares issued in exchange of the Additional Common
Shares and the Warrant Shares upon delivery of a Capacity Notice or upon
exercise of the Warrant, as applicable, in such amounts as specified from time
to time by each Buyer to Apricus upon delivery of a Capacity Notice or upon
exercise of the Warrants, as applicable. Apricus warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 6(b), and stop transfer instructions to give effect to Section 2(f)
hereof, will be given by Apricus to its transfer agent, and that the Securities
shall otherwise be freely transferable on the books and records of Apricus as
and to the extent provided in this Agreement and the other Transaction
Documents. If a Buyer effects a sale, assignment or transfer of the Securities
in accordance with Section 2(f), Apricus shall permit the transfer and shall
promptly instruct its transfer agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Buyer to effect such sale, transfer or
assignment. In the event that such sale, assignment or transfer involves the
Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. Apricus acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
Apricus acknowledges that the remedy at law for a breach of its obligations
under this Section 6(b) will be inadequate and agrees, in the event of a breach
or threatened breach by Apricus of the provisions of this Section 6(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.
7.        CONDITIONS TO SEELOS' OBLIGATION TO SELL AND APRICUS' OBLIGATION TO
ISSUE.
The obligation of Seelos hereunder to issue and sell the Common Shares at the
Closing and the obligation of Apricus hereunder to issue the Warrants at the
Warrant Closing is subject to the satisfaction, at or before the Closing Date,
of each of the following conditions, provided that these conditions are for each
of Seelos' and Apricus' sole benefit and may be waived by Seelos and/or Apricus
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:
(i)    Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to Seelos.
(ii)    Such Buyer shall have delivered to Seelos the Purchase Price (less, in
the case of the Lead Investor, the amounts withheld pursuant to Section 5(h)),
for the Common




48

--------------------------------------------------------------------------------





Exhibit 10.1


Shares and the related Warrants being purchased by such Buyer at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by Seelos.
(iii)    The representations and warranties of such Buyer shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.
(iv)    All conditions precedent to the closing of the merger (the "Merger")
contained in the Merger Agreement shall have been satisfied or waived.
8.        CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing Seelos with prior written notice
thereof:
(i)    Seelos shall have duly executed and delivered to such Buyer (A) each of
the Seelos Transaction Documents and (B) the Common Shares (allocated in such
amounts as such Buyer shall request), being purchased by such Buyer at the
Closing pursuant to this Agreement.
(ii)    Apricus shall have duly executed and delivered to such Buyer each of the
Apricus Transaction Documents.
(iii)    Such Buyer shall have received the opinion of Paul Hastings LLP,
Seelos' outside counsel, dated as of the Closing Date, in the form attached
hereto as Exhibit E.
(iv)    Such Buyer shall have received the opinion of Latham & Watkins LLP,
Apricus' outside counsel, dated as of the Closing Date, in the form reasonably
acceptable to such Buyer.
(v)    Such Buyer shall have received the opinion of Brownstein Hyatt Farber
Schreck LLP, Apricus' outside counsel, dated as of the Closing Date, in the form
attached hereto as Exhibit F.
(vi)    Apricus shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions in escrow to be released upon the effectiveness of
the Merger, which instructions shall have been delivered to and acknowledged in
writing by Apricus' transfer agent.
(vii)    Each of Seelos and Apricus shall have delivered to such Buyer a
certificate evidencing the formation and good standing of Seelos and Apricus in
such entity's




49

--------------------------------------------------------------------------------





Exhibit 10.1


jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within ten (10) calendar days of the
Closing Date.
(viii)    Each of Seelos and Apricus shall have delivered to such Buyer a
certificate evidencing its qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of the
jurisdiction in which it has its headquarters, as of a date within ten (10)
calendar days of the Closing Date.
(ix)    Each of Seelos and Apricus shall have delivered to such Buyer a
certified copy of the Certificate of Incorporation and the Articles of
Incorporation, respectively, as certified by the Secretary of State (or
comparable office) of its jurisdiction of formation within ten (10) calendar
days of the Closing Date.
(x)    Each of Seelos and Apricus shall have delivered to such Buyer a
certificate, executed by its Secretary and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) or Section 4(b), respectively,
as adopted by its Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Certificate of Incorporation or the Articles of Incorporation,
respectively, and (iii) the Seelos Bylaws and Apricus Bylaws, respectively, each
as in effect at the Closing, in the form attached hereto as Exhibit G.
(xi)    The representations and warranties of each of Seelos and Apricus shall
be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified date)
and each of Seelos and Apricus shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing Date. Such Buyer shall have received certificates, executed
by the Chief Executive Officer of each of Seelos and Apricus, dated as of the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form attached hereto as Exhibit H.
(xii)    Seelos shall have delivered to each Buyer a lock-up agreement, in the
form attached hereto as Exhibit I (collectively, the "Lock-Up Agreements"),
executed by each officer, director or other Person that will be subject to
Section 16 of the 1934 Act with respect to Apricus immediately following the
consummation of the Merger.
(xiii)    Apricus shall have delivered to such Buyer a letter from its transfer
agent certifying the number of shares of Apricus Common Stock outstanding as of
a date within five (5) calendar days of the Closing Date.
(xiv)    The proposed Merger between Seelos and Apricus shall have been
consummated or shall occur immediately following the Closing and the Apricus
Common Stock (I) shall be designated for quotation or listed on the Principal
Market and (II) shall not have been suspended, as of the Closing Date, by the
SEC or the Principal Market from trading on the Principal Market nor shall
suspension by the SEC or the Principal Market have been threatened, as of the
Closing Date, either (A) in writing by the SEC or the Principal Market or (B) by
falling below the minimum listing maintenance requirements or initial listing
requirements of the Principal Market.




50

--------------------------------------------------------------------------------





Exhibit 10.1


(xv)    Each of Seelos and Apricus shall have obtained all stockholder,
governmental, regulatory or other third party consents and approvals, including,
without limitation, approval of the Principal Market, necessary for the
completion of the Merger and the sale of the Securities, including, without
limitation, in the case of Apricus, any and all stockholder approval required by
the Principal Market with respect to the issuances of the Warrants and the
Warrant Shares in full upon exercise of the Warrants without giving effect to
any limitation on the exercise of the Warrants set forth therein.
(xvi)    All conditions precedent to the closing of the Merger contained in the
Merger Agreement shall have been satisfied or waived.
(xvii)    The Form S-4 shall have become effective in accordance with the
provisions of the 1933 Act, and shall not be subject to any stop order or
proceeding (or threatened proceeding by the SEC) seeking a stop order with
respect to the Form S-4 that has not been withdrawn.
(xviii)    The Securities Escrow Agreement shall have been executed and
delivered to such Buyer by the other parties thereto.
(xix)    Seelos shall have issued the Additional Common Shares in escrow in the
name of the Escrow Agent in accordance with the terms of the Securities Escrow
Agreement.
(xx)    Such Buyer shall have received Seelos' wire instructions on Company's
letterhead duly executed by an authorized executive officer of Seelos.
(xxi)    Each of Seelos and Apricus shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.






















51

--------------------------------------------------------------------------------





Exhibit 10.1


9.        TERMINATION. In the event that the Closing shall not have occurred
with respect to a Buyer on or before December 31, 2018 due to Seelos', Apricus'
or such Buyer's failure to satisfy the conditions set forth in Sections 7 and 8
above (and the nonbreaching party's failure to waive such unsatisfied
condition(s)), the Buyer, if such Buyer is the nonbreaching party, or Seelos, if
Seelos is the nonbreaching party, shall have the option to terminate this
Agreement with respect to such Buyer, if such Buyer is the breaching party, or
with respect to Seelos and Apricus, if Seelos or Apricus are the breaching
party, at the close of business on such date by delivering a written notice to
that effect to each other party to this Agreement and without liability of any
party to any other party; provided, however, that if this Agreement is
terminated pursuant to this Section 9, Seelos shall remain obligated to
reimburse the Lead Investor or its designee(s), as applicable, for the expenses
described in Section 5(h) above.
10.        MISCELLANEOUS.
(a)        Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(b)        Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.
(c)        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.




52

--------------------------------------------------------------------------------





Exhibit 10.1


(d)        Severability. If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
(e)        Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between Seelos, Apricus, their affiliates and Persons acting on their behalf, on
the one hand, and the Buyers, their affiliates and Persons acting on their
behalf, on the other hand, with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, none of Seelos, Apricus nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by Seelos, Apricus and the holders of at least a majority of the
aggregate amount of Securities issued and issuable hereunder and under the
Warrants (without regard to any restriction or limitation on the exercise of the
Warrants or the delivery of the Exchange Shares issued in exchange of Additional
Common Shares contained therein or herein) and shall include the Lead Investor
so long as the Lead Investor or any of its Affiliates holds any Securities (the
"Required Holders"), and any amendment to this Agreement made in conformity with
the provisions of this Section 10(e) shall be binding on all Buyers and holders
of Securities, Seelos and Apricus; provided, that any such amendment or waiver
that complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer (for the avoidance of doubt,
participation by any Buyer in an unrelated financing by the Company shall not be
deemed to disproportionately affect the Buyers who do not participate in such
financing). No provisions hereto may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. No such
amendment shall be effective to the extent that it applies to less than all of
the Buyers or holders of the applicable Securities then outstanding. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration (other than the reimbursement of legal fees) also
is offered to all of the parties to the Transaction Documents, holders of Common
Shares or holders of the Warrants, as the case may be. Neither Seelos nor
Apricus has, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, each of Seelos and Apricus confirms




53

--------------------------------------------------------------------------------





Exhibit 10.1


that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to Seelos or
Apricus or otherwise.
(f)        Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement or any of
the other Transaction Documents must be in writing and will be deemed to have
been delivered: (i) upon receipt, when delivered personally; (ii) upon delivery,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or by electronic
mail; (iii) upon delivery, when sent by electronic mail (provided that the
sending party does not receive an automated rejection notice); or (iv) one (1)
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses, facsimile
numbers and e-mail addresses for such communications shall be:
If to Seelos:
Seelos Therapeutics, Inc.
209 Lukes Wood Road
New Canaan, CT 06840
Telephone:    (646) 998-6475
Attention:    Dr. Raj Mehra
E-mail:        


With a copy (for informational purposes only) to:
Paul Hastings LLP
1117 S. California Avenue
Palo Alto, CA 94304
Telephone:     (650) 320-1804
Facsimile:     (650) 320-1904
E-mail:     jeffhartlin@paulhastings.com
Attention:    Jeffrey T. Hartlin


If to Apricus:




54

--------------------------------------------------------------------------------





Exhibit 10.1


Apricus Biosciences, Inc.
11975 El Camino Real, Suite 300
San Diego, California 92130
Attention:    Chief Executive Officer
E-mail:        


With a copy (for informational purposes only) to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130
Facsimile:     (858) 523-5450
E-mail:     cheston.larson@lw.com; matt.bush@lw.com
Attention:    Cheston Larson; Matthew Bush


If to the Escrow Agent:
Wilmington Trust N.A.
650 Town Center Drive, Suite 800
Costa Mesa, CA 92626
Telephone:    (714) 384-4162
Attention:    Jane Snyder
E-mail:        jmsnyder@wilmingtontrust.com
If to the Transfer Agent:
Equiniti Shareowner Services
1110 Centre Point Curve, Suite 101
Mendota Heights, MN 55120
Telephone:    (651) 450-4101
Attention:    Chris Ward
E-mail:        Christopher.Ward@eq-US.com
If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,




55

--------------------------------------------------------------------------------





Exhibit 10.1


With a copy (for informational purposes only) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:    (212) 756-2000
Facsimile:    (212) 593-5955
Attention:    Eleazer N. Klein, Esq.
E-mail:        eleazer.klein@srz.com


or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) calendar days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender's facsimile machine
or e-mail containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iii) above, respectively.
(g)        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants. Neither Seelos
nor Apricus shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless Apricus is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants and
other than the Merger in accordance with the terms and conditions of the Merger
Agreement). A Buyer may assign some or all of its rights hereunder without the
consent of Seelos or Apricus, in which event such assignee shall be deemed to be
a Buyer hereunder with respect to such assigned rights.
(h)        No Third Party Beneficiaries. The Placement Agent shall be a third
party beneficiary of the representations and warranties of the Buyers in Section
2, the representations and warranties of the Company in Section 3 and the
representations and warranties of Apricus in Section 4. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except that each Indemnitee shall have
the right to enforce the obligations of Seelos and Apricus with respect to
Section 10(k) and as otherwise set forth in this Section 10(h).
(i)        Survival. Unless this Agreement is terminated under Section 9, the
representations and warranties of Seelos, Apricus and the Buyers contained in
Sections 2, 3 and 4, and the agreements and covenants set forth in Sections 5, 6
and 10 shall survive the Closing. Each Buyer, and each of Seelos and Apricus,
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.
(j)        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other




56

--------------------------------------------------------------------------------





Exhibit 10.1


agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
(k)        Indemnification. (i) In consideration of each Buyer's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of Seelos' other obligations under the Transaction
Documents, Seelos shall defend, protect, indemnify and hold harmless each Buyer
and each other holder of the Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons' agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including attorneys' fees and disbursements (the
"Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by Seelos in the Transaction Documents or any
other certificate, instrument or document of Seelos contemplated hereby or
thereby, (b) any breach of any covenant, agreement or obligation of Seelos
contained in the Transaction Documents or any other certificate, instrument or
document of Seelos contemplated hereby or thereby or (c) any cause of action,
suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of Seelos or
Apricus) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
disclosure made by such Buyer pursuant to Section 5(j), or (iii) the status of
such Buyer or holder of the Securities as an investor in Seelos pursuant to the
transactions contemplated by the Transaction Documents. To the extent that the
foregoing undertaking by Seelos may be unenforceable for any reason, Seelos
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 10(k)(i) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.
(ii) In consideration of each Buyer's execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of
Apricus' other obligations under the Transaction Documents, Apricus shall
defend, protect, indemnify and hold harmless the Indemnitees from and against
any and all Indemnified Liabilities incurred by any Indemnitee as a result of,
or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by Apricus in the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, (b)
any breach of any covenant, agreement or obligation of Apricus contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of Seelos or Apricus) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any disclosure made by such Buyer pursuant
to Section 5(j),




57

--------------------------------------------------------------------------------





Exhibit 10.1


or (iii) the status of such Buyer or holder of the Securities as an investor in
Apricus pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertaking by Apricus may be unenforceable for
any reason, Apricus shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section
10(k)(ii) shall be the same as those set forth in Section 6 of the Registration
Rights Agreement.
(l)        No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
(m)        Remedies. Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, each of
Seelos and Apricus recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
Each of Seelos and Apricus therefore agrees that the Buyers shall be entitled to
seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and without posting a bond or other
security.
(n)        Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and either Seelos or Apricus does not timely
perform its related obligations within the periods therein provided, then such
Buyer may rescind or withdraw, in its sole discretion from time to time upon
written notice to Seelos or Apricus, as applicable, any relevant notice, demand
or election in whole or in part without prejudice to its future actions and
rights.
(o)        Payment Set Aside. To the extent that Seelos or Apricus makes a
payment or payments to the Buyers hereunder or pursuant to any of the other
Transaction Documents or the Buyers enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to Seelos or Apricus, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.






58

--------------------------------------------------------------------------------





Exhibit 10.1


(p)        Independent Nature of Buyers' Obligations and Rights. The obligations
of each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and each of Seelos and Apricus acknowledges that the
Buyers do not so constitute, a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and neither Seelos nor Apricus shall assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and each of Seelos and Apricus acknowledges that the
Buyers are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each of Seelos
and Apricus acknowledges and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.
[Signature Page Follows]












59

--------------------------------------------------------------------------------





Exhibit 10.1


IN WITNESS WHEREOF, each Buyer, Seelos and Apricus have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


SEELOS THERAPEUTICS, INC.


By: /s/ Raj Mehra, Ph.D.                       Name: Raj Mehra, Ph.D.
   Title: Chief Executive Officer































































[Signature Page to Securities Purchase Agreement]




60

--------------------------------------------------------------------------------





Exhibit 10.1




IN WITNESS WHEREOF, each Buyer, Seelos and Apricus have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


APRICUS BIOSCIENCES, INC.


By: /s/ Richard W. Pascoe Name: Richard W. Pascoe
   Title: Chief Executive Officer































































[Signature Page to Securities Purchase Agreement]




61

--------------------------------------------------------------------------------





Exhibit 10.1




IN WITNESS WHEREOF, each Buyer, Seelos and Apricus have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


BUYERS:


By:        
Name:
   Title:





Maximum Percentage:    ¨    4.99%    
¨    9.99%
















































[Signature Page to Securities Purchase Agreement]




62

--------------------------------------------------------------------------------





Exhibit 10.1


EXHIBITS
Exhibit A    Form of Securities Escrow Agreement
Exhibit B-1    Form of Series A Warrants
Exhibit B-2    Form of Series B Warrants
Exhibit C    Form of Registration Rights Agreement
Exhibit D    Form of Capacity Notice
Exhibit E    Form of Opinion of Seelos' Counsel
Exhibit F    Form of Opinion of Apricus' Nevada Counsel
Exhibit G    Form of Secretary's Certificate
Exhibit H    Form of Officer's Certificate
Exhibit I    Form of Lock-Up Agreement


SCHEDULES
Seelos Disclosure Schedules


Schedule 3(b)    Authorization; Enforcement; Validity
Schedule 3(d)    No Conflicts
Schedule 3(e)    Consents
Schedule 3(k)    Absence of Certain Changes
Schedule 3(m)    Conduct of Business; Regulatory Permits
Schedule 3(p)    Transactions with Affiliates
Schedule 3(q)    Equity Capitalization
Schedule 3(r)    Indebtedness and Other Contracts
Schedule 3(s)    Absence of Litigation
Schedule 3(w)    Intellectual Property Rights
Schedule 3(z)        Internal Accounting


Apricus Disclosure Schedules


Schedule 4(a)    Organization and Qualification
Schedule 4(b)    Authorization; Enforcement; Validity
Schedule 4(d)    No Conflicts
Schedule 4(e)    Consents
Schedule 4(j)    SEC Documents; Financial Statements
Schedule 4(k)    Material Changes; Undisclosed Events, Liabilities or
Developments
Schedule 4(p)    Capitalization
Schedule 4(r)    Litigation
Schedule 4(s)    Insurance
Schedule 4(v)        Intellectual Property
Schedule 4(z)        Registration Rights
Schedule 4(aa)        Solvency
Schedule 4(dd)    FDA




63